Exhibit 10.5

EXECUTION VERSION

 

 

 

INTERCREDITOR AGREEMENT

dated as of August 19, 2015

among

PC INTERMEDIATE HOLDINGS, INC.,

PARTY CITY HOLDINGS INC.,

PARTY CITY CORPORATION,

and

the other GRANTORS from time to time party hereto,

JPMORGAN CHASE BANK, N.A.,

as ABL Facility Agent,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Term Loan Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 1. Definitions

     2   

1.1.

 

Defined Terms

     2   

1.2.

 

Terms Generally

     18   

Section 2. Term Loan First Lien Collateral

     18   

2.1.

 

Lien Priorities

     18   

2.2.

 

Exercise of Remedies

     20   

2.3.

 

Payments Over

     23   

2.4.

 

Other Agreements

     23   

2.5.

 

Insolvency or Liquidation Proceedings

     31   

2.6.

 

Reliance; Waivers; Etc.

     33   

Section 3. ABL Facility First Lien Collateral

     36   

3.1.

 

Lien Priorities

     36   

3.2.

 

Exercise of Remedies

     38   

3.3.

 

Payments Over

     40   

3.4.

 

Other Agreements

     41   

3.5.

 

Insolvency or Liquidation Proceedings

     49   

3.6.

 

Reliance; Waivers; Etc.

     51   

Section 4. Cooperation With Respect To ABL Facility First Lien Collateral

     54   

4.1.

 

Consent to License to Use Intellectual Property

     54   

4.2.

 

Access to Information

     54   

4.3.

 

Access to Property to Process and Sell Inventory

     54   

4.4.

 

Grantor Consent

     57   

Section 5. Application Of Proceeds

     57   

5.1.

 

Application of Proceeds in Distributions by the Term Loan Security Agent

     57   

5.2.

 

Application of Proceeds in Distributions by the ABL Facility Security Agent

     58   

5.3.

 

Mixed Collateral Proceeds

     59   

Section 6. Miscellaneous

     60   

6.1.

 

Conflicts

     60   

6.2.

 

Effectiveness; Continuing Nature of this Agreement; Severability

     60   

6.3.

 

Amendments; Waivers

     60   

6.4.

 

Information Concerning Financial Condition of the Company and its Subsidiaries

     61   

6.5.

 

Submission to Jurisdiction; Waivers

     62   

6.6.

 

Notices

     62   

6.7.

 

Further Assurances

     63   

6.8.

 

APPLICABLE LAW

     63   

6.9.

 

Binding on Successors and Assigns

     63   

6.10.

 

Specific Performance

     63   

6.11.

 

Headings

     63   

6.12.

 

Counterparts

     63   

6.13.

 

Authorization; No Conflict

     63   

 

(i)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

6.14.

 

No Third Party Beneficiaries

     64   

6.15.

 

Provisions Solely to Define Relative Rights

     64   

6.16.

 

Additional Grantors

     64   

6.17.

 

Avoidance Issues

     64   

6.18.

 

Subrogation

     65    Exhibit A   Form of Intercreditor Agreement Joinder   

 

(ii)



--------------------------------------------------------------------------------

This INTERCREDITOR AGREEMENT is dated as of August 19, 2015 and is by and among
PC Intermediate Holdings, Inc. a Delaware corporation (“Holdings”), Party City
Holdings Inc., a Delaware corporation and referred to herein as the “Borrower
Agent”), Party City Corporation, a Delaware corporation and referred to herein
as the “Subsidiary Borrower”), the other Grantors (as defined in Section 1.1)
from time to time party hereto, JPMorgan Chase Bank, N.A. (“JPM”), as ABL
Facility Security Agent (as defined below), and Deutsche Bank AG New York Branch
(“DBNY”), as Term Loan Security Agent (as defined below). Capitalized terms used
herein but not otherwise defined herein shall have the meanings set forth in
Section 1 below.

RECITALS:

WHEREAS, Holdings, each Borrower and each other Grantor has entered into a ABL
Credit Agreement, dated as of August 19, 2015 (as amended, supplemented,
restated, amended and restated, modified and/or Refinanced from time to time,
the “ABL Facility Credit Agreement”), among Holdings, each Borrower, each other
Grantor from time to time party thereto, the lenders from time to time party
thereto (the “ABL Facility Lenders”), JPM, as administrative agent (in such
capacity and together with its successors and assigns in such capacity, the “ABL
Facility Administrative Agent”) and as collateral agent (in such capacity and
together with its successors and assigns in such capacity, the “ABL Facility
Security Agent”) and the other parties referred to therein;

WHEREAS, pursuant to the various ABL Facility Documents, (i) the Grantors have
provided guarantees for the ABL Facility Obligations and (ii) the Grantors have
provided security for the ABL Facility Obligations;

WHEREAS, Holdings, each Borrower and each other Grantor have entered into a
Credit Agreement, dated as of August 19, 2015 (as amended, supplemented,
restated, amended and restated, modified and/or Refinanced from time to time,
the “Term Loan Credit Agreement” and, together with the ABL Facility Credit
Agreement, the “Credit Agreements”), among Holdings, each Borrower, each other
Grantor, the lenders from time to time party thereto (the “Term Loan Lenders”
and, together with the ABL Facility Lenders, the “Lenders”), DBNY, as
administrative agent (in such capacity and together with its successors and
assigns in such capacity, the “Term Loan Administrative Agent” and together with
the ABL Facility Administrative Agent, the “Administrative Agents”), DBNY, as
collateral agent (in such capacity and together with its successors and assigns
in such capacity, the “Term Loan Security Agent” and, together with the ABL
Facility Security Agent, the “Security Agents” and, together with the
Administrative Agents, the “Agents”) and the other parties referred to therein;

WHEREAS, pursuant to the various Term Loan Documents, (i) the Grantors have
provided guarantees for the Term Loan Obligations and (ii) the Grantors have
provided security for the Term Loan Obligations;

WHEREAS, Holdings, each Borrower and the other Grantors intend to secure the ABL
Facility Obligations under the ABL Facility Credit Agreement and any other ABL
Facility Documents (including any Permitted Refinancing thereof) with a First
Priority Lien on the ABL Facility First Lien Collateral and a Second Priority
Lien on the Term Loan First Lien Collateral; and

WHEREAS, Holdings, each Borrower and the other Grantors intend to secure the
Term Loan Obligations under the Term Loan Credit Agreement and any other Term
Loan Documents (including any Permitted Refinancing thereof) with a First
Priority Lien on the Term Loan First Lien Collateral and a Second Priority Lien
on the ABL Facility First Lien Collateral.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. Definitions.

1.1. Defined Terms. The following terms when used in this Agreement, including
its preamble and recitals, shall have the following meanings:

“ABL Facility Administrative Agent” shall have the meaning set forth in the
recitals hereto.

“ABL Facility Bank Product Agreements” shall mean each agreement or other
document governing or evidencing ABL Facility Bank Product Obligations.

“ABL Facility Bank Product Creditor” shall mean each provider of “Banking
Services” (as that term is defined in the ABL Facility Credit Agreement (as
originally in effect)).

“ABL Facility Bank Product Obligations” means the “Banking Services
Obligations,” as that term is defined in the ABL Facility Credit Agreement (as
originally in effect).

“ABL Facility Collateral Priority Lien” shall have the meaning set forth in
Section 3.4(a).

“ABL Facility Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“ABL Facility DIP Financing” shall have the meaning set forth in Section 3.5(a).

“ABL Facility Documents” shall mean (x) the ABL Facility Credit Agreement and
the other Loan Documents (as defined in the ABL Facility Credit Agreement) and
(y) each of the other agreements, documents and instruments providing for or
evidencing any ABL Facility Obligations (including any Permitted Refinancing of
any ABL Facility Obligations), together with any amendments, replacements,
modifications, extensions, renewals or supplements to, or restatements of, any
of the foregoing (but excluding, for the avoidance of doubt, any documents
entered into in connection with an ABL Facility DIP Financing or a Term Loan DIP
Financing).

“ABL Facility First Lien Collateral” shall mean all interests of each Grantor in
the following Collateral, in each case whether now owned or existing or
hereafter acquired or arising and wherever located, including (1) all rights of
each Grantor to receive moneys due and to become due under or pursuant to the
following, (2) all rights of each Grantor to receive return of any premiums for
or Proceeds of any insurance, indemnity, warranty or guaranty with respect to
the following or to receive condemnation Proceeds with respect to the following,
(3) all claims of each Grantor for damages arising out of or for breach of or
default under any of the following, and (4) all rights of each Grantor to
terminate, amend, supplement, modify or waive performance under any of the
following, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder:

(i) all Accounts, but for purposes of this clause (i) excluding rights to
payment for any property which specifically constitutes Term Loan First Lien
Collateral which has been or is to be sold, leased, licensed, assigned or
otherwise disposed of;

(ii) all Chattel Paper;

 

Page 2



--------------------------------------------------------------------------------

(iii) all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained with any bank or other
financial institution and all monies, securities, Instruments and other
investments deposited or required to be deposited in any of the foregoing (in
each case, other than the Term Proceeds Account, all monies, securities,
Instruments and other investments held in the Term Proceeds Account or credited
to the Term Proceeds Account which constitute Term Loan First Lien Collateral
and all identifiable Proceeds of any Term Loan First Lien Collateral);

(iv) all Inventory;

(v) to the extent evidencing or governing any of the items referred to in the
preceding clauses (i) through (iv), all General Intangibles, letters of credit
(whether or not the respective letter of credit is evidenced by a writing),
Letter-of-Credit Rights, Instruments and Documents; provided that to the extent
any of the foregoing also relates to Term Loan First Lien Collateral, only that
portion related to the items referred to in the preceding clauses (i) through
(iv) as being included in the ABL Facility First Lien Collateral shall be
included in the ABL Facility First Lien Collateral;

(vi) to the extent relating to any of the items referred to in the preceding
clauses (i) through (v), all Insurance; provided that to the extent any of the
foregoing also relates to Term Loan First Lien Collateral, only that portion
related to the items referred to in the preceding clauses (i) through (v) as
being included in the ABL Facility First Lien Collateral shall be included in
the ABL Facility First Lien Collateral;

(vii) to the extent relating to any of the items referred to in the preceding
clauses (i) through (vi), all Supporting Obligations; provided that to the
extent any of the foregoing also relates to Term Loan First Lien Collateral,
only that portion related to the items referred to in the preceding clauses
(i) through (vi) as being included in the ABL Facility First Lien Collateral
shall be included in the ABL Facility First Lien Collateral;

(viii) to the extent relating to any of the items referred to in the preceding
clauses (i) through (vii), all Commercial Tort Claims; provided that to the
extent any of the foregoing also relates to Term Loan First Lien Collateral,
only that portion related to the items referred to in the preceding clauses
(i) through (vii) as being included in the ABL Facility First Lien Collateral
shall be included in the ABL Facility First Lien Collateral;

(ix) all books and records, customer lists, credit files, computer files,
programs, printouts and other computer materials and records related thereto and
any General Intangibles at any time evidencing or relating to any of the
foregoing; and

(x) all Cash Proceeds and, solely to the extent not constituting Term Loan First
Lien Collateral, non-cash Proceeds, products, accessions, rents and profits of
or in respect of any of the foregoing (including without limitation, all
insurance Proceeds) and all collateral security, guarantees and other Collateral
Support given by any Person with respect to any of the foregoing;

provided, however that (i) if Collateral of any type is received in exchange for
ABL Facility First Lien Collateral in accordance with the terms of the ABL
Facility Documents, such Collateral will be treated as ABL Facility First Lien
Collateral and (ii) if Collateral of any type is received in exchange for Term
Loan First Lien Collateral in accordance with the terms of the Term Loan
Documents, such Collateral will be treated as Term Loan First Lien Collateral.

 

Page 3



--------------------------------------------------------------------------------

“ABL Facility First Lien Collateral Enforcement Actions” shall have the meaning
set forth in Section 4.3(a).

“ABL Facility First Lien Collateral Processing and Sale Period” shall have the
meaning set forth in Section 4.3(a).

“ABL Facility Hedging Creditor” shall mean each counterparty to any ABL Facility
Secured Hedging Agreement (other than a Grantor).

“ABL Facility Lenders” shall have the meaning set forth in the recitals hereto.

“ABL Facility Lien” means any Lien created by any ABL Facility Document.

“ABL Facility Obligations” shall mean all obligations (including guaranty
obligations) of every nature of each Grantor from time to time owed to the ABL
Facility Secured Parties or any of them, under any ABL Facility Document
(including any ABL Facility Document in respect of a Permitted Refinancing of
any ABL Facility Obligations), including, without limitation, all “Secured
Obligations” as defined in the ABL Facility Credit Agreement (or any similar
term in any ABL Facility Document in respect of a Permitted Refinancing of any
ABL Facility Documents) and whether for principal, premium, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
Holdings or any of its Subsidiaries, would have accrued on any ABL Facility
Obligation (including any Permitted Refinancing of any ABL Facility
Obligations), at the rate provided in the respective documentation, whether or
not a claim is allowed against such Person for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under (and obligations to
cash collateralize) letters of credit, fees, expenses, indemnification or
otherwise, and including any obligations in respect of Additional Debt which are
designated as “ABL Facility Obligations”.

“ABL Facility Permitted Liens” shall mean the “Permitted Liens” under, and as
defined in, the ABL Facility Credit Agreement (as originally in effect).

“ABL Facility Pledge and Security Agreement” shall mean that certain Pledge and
Security Agreement dated as of the date hereof, among Holdings, each Borrower,
each other Grantor and the ABL Facility Security Agent, as amended,
supplemented, restated, amended and restated and/or modified from time to time.

“ABL Facility Secured Hedging Agreement” shall mean any Hedge Agreement with
respect to Secured Hedging Obligations (as each such term is (and the component
definitions as used therein are) defined in the ABL Facility Credit Agreement
(as originally in effect)).

“ABL Facility Secured Parties” shall mean (a) the lenders (including, in any
event, each letter of credit issuer and each swingline lender), agents and
arrangers under the ABL Facility Credit Agreement and shall include all former
lenders, agents and arrangers under the ABL Facility Credit Agreement to the
extent that any ABL Facility Obligations owing to such Persons were incurred
while such Persons were lenders, agents or arrangers under the ABL Facility
Credit Agreement and such ABL Facility Obligations have not been paid or
satisfied in full in cash, (b) the ABL Facility Bank Product Creditors and the
ABL Facility Hedging Creditors, and (c) all new ABL Facility Secured Parties to
the extent set forth in Section 3.4(f).

“ABL Facility Security Agent” shall have the meaning set forth in the recitals
hereto and includes any New ABL Facility Security Agent to the extent set forth
in Section 3.4(f).

 

Page 4



--------------------------------------------------------------------------------

“ABL Facility Security Documents” shall mean the ABL Facility Pledge and
Security Agreement, the other Collateral Documents (as defined in the ABL
Facility Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any ABL Facility Obligations
(including any Permitted Refinancing of any ABL Facility Obligations) or under
which rights or remedies with respect to such Liens are governed, together with
any amendments, replacements, modifications, extensions, renewals or supplements
to, or restatements of, any of the foregoing.

“ABL Facility Standstill Period” shall have the meaning set forth in
Section 2.2(a).

“Account” shall have the meaning set forth in Article 9 of the UCC.

“Administrative Agents” shall have the meaning set forth in the recitals hereto.

“Additional Debt” shall have the meaning set forth in Section 6.3(b).

“Affiliate” shall mean, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” solely because it is an unrelated
portfolio company of a Sponsor and no Agent, Lender (other than an Affiliated
Lender or a Debt Fund Affiliate, in each case as defined in the Term Loan Credit
Agreement, as originally in effect) or any of their respective Affiliates shall
be considered an Affiliate of Holdings or any Subsidiary thereof.

“Agents” shall have the meaning set forth in the recitals hereto.

“Agreement” shall mean this Intercreditor Agreement as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code, and any similar federal or
state or non-U.S. law or statute for the supervision, administration or relief
of debtors, including, without limitation, bankruptcy or insolvency laws.

“Borrower Agent” shall have the meaning set forth in the introductory paragraph
hereof.

“Borrowers” shall mean the Borrower Agent, the Subsidiary Borrower and each
additional Borrower under (and as defined in) the ABL Facility Credit Agreement
from time to time.

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York, New York, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, person or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing, but excluding for the avoidance of doubt
any Indebtedness convertible into or exchangeable for any of the foregoing.

 

Page 5



--------------------------------------------------------------------------------

“Cash Proceeds” shall mean all Proceeds of any Collateral received by any
Grantor or Secured Party consisting of cash and checks.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
Without limiting the foregoing, the term “Chattel Paper” shall in any event
include all Tangible Chattel Paper and all Electronic Chattel Paper.

“Collateral” shall mean all property (whether real, personal, movable or
immovable) now or hereafter acquired and wherever located (and Proceeds thereof)
with respect to which any Lien has been granted (or purported to be granted) by
any Grantor pursuant to any Security Document, but excluding any Excluded ABL
Facility Collateral.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a Lien in such real or personal property.

“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.

“Comparable ABL Facility Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any Term Loan Security Document,
that ABL Facility Document which creates (or purports to create) a Lien on the
same Collateral, granted by the same Grantor, as the same may be amended,
restated, amended and restated, modified, renewed, extended, refunded, replaced,
Refinanced or otherwise supplemented, from time to time in accordance with the
terms hereof, thereof and the Credit Agreements.

“Comparable Term Loan Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any ABL Facility Security Document,
that Term Loan Document which creates (or purports to create) a Lien on the same
Collateral, granted by the same Grantor, as the same may be amended, restated,
amended and restated, modified, renewed, extended, refunded, replaced,
Refinanced or otherwise supplemented from time to time in accordance with the
terms hereof, thereof and the Credit Agreements.

“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including, without limitation, any Hedge Agreements or
contracts for Banking Services (each such term as defined in each Credit
Agreement), licensing agreements and any partnership agreements, joint venture
agreements and limited liability company agreements).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyrights” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all copyrights, rights
and interests in copyrights, works

 

Page 6



--------------------------------------------------------------------------------

protectable by copyright whether published or unpublished, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Agreements” shall have the meaning set forth in the recitals hereto.

“Credit Bid Rights” means, (a) in respect of any order relating to a sale of
assets constituting ABL Facility First Lien Collateral in any Insolvency or
Liquidation Proceeding, that (i) such order grants the Term Loan Security Agent
and the Term Loan Secured Parties (individually and in any combination, subject
to the terms of the Term Loan Documents) the right to bid at the sale of such
assets and the right to offset its claims secured by Term Loan Liens upon such
assets against the purchase price of such assets if (A) the bid of the Term Loan
Security Agent or such Term Loan Secured Parties is the highest bid or otherwise
determined by a court to be the best offer at a sale, (B) the Term Loan Security
Agent or such Term Loan Secured Parties provide evidence of financing adequate
to close the sale and (C) the bid of the Term Loan Security Agent or such Term
Loan Secured Parties includes a cash purchase price component payable at the
closing of the sale in an amount that would be sufficient on the date of the
closing of the sale, if such amount were applied to such payment on such date,
to effect a Discharge of ABL Facility Obligations and to satisfy all Liens
entitled to priority over the ABL Facility Liens that attach to the Proceeds of
the sale, and such order requires such amount to be so applied and (ii) such
order allows the claims of the Term Loan Security Agent and the Term Loan
Secured Parties in such Insolvency or Liquidation Proceeding to the extent
required for the grant of such rights, and (b) in respect of any order relating
to a sale of assets constituting Term Loan First Lien Collateral in any
Insolvency or Liquidation Proceeding, that (i) such order grants the ABL
Facility Security Agent and the ABL Facility Secured Parties (individually and
in any combination, subject to the terms of the ABL Facility Documents) the
right to bid at the sale of such assets and the right to offset its claims
secured by ABL Facility Liens upon such assets against the purchase price of
such assets if (A) the bid of the ABL Facility Security Agent or such ABL
Facility Secured Parties is the highest bid or otherwise determined by a court
to be the best offer at a sale, (B) the ABL Facility Security Agent or such ABL
Facility Secured Parties provide evidence of financing adequate to close the
sale and (C) the bid of the ABL Facility Security Agent or such ABL Facility
Secured Parties includes a cash purchase price component payable at the closing
of the sale in an amount that would be sufficient on the date of the closing of
the sale, if such amount were applied to such payment on such date, to effect a
Discharge of Term Loan Obligations and to satisfy all Liens entitled to priority
over the Term Loan Liens that attach to the Proceeds of the sale, and such order
requires such amount to be so applied and (ii) such order allows the claims of
the ABL Facility Security Agent and the ABL Facility Secured Parties in such
Insolvency or Liquidation Proceeding to the extent required for the grant of
such rights.

“DBNY” shall have the meaning set forth in the introductory paragraph hereof.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Defaulting ABL Facility Secured Party” shall have the meaning set forth in
Section 3.4(g).

“Defaulting Term Loan Secured Party” shall have the meaning set forth in
Section 2.4(g).

 

Page 7



--------------------------------------------------------------------------------

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap collar and floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings or its subsidiaries shall be a Derivative Transaction.

“Discharge of ABL Facility Obligations” shall mean, except to the extent
otherwise provided in Section 3.4(f), the occurrence of all of the following:

(i) termination or expiration of all commitments to extend credit that would
constitute ABL Facility Obligations;

(ii) payment in full in cash of the principal of and interest and premium
(if any) on all ABL Facility Obligations (other than any undrawn letters of
credit) and all amounts then due and payable under any ABL Facility Secured
Hedging Agreements and ABL Facility Bank Product Obligations;

(iii) discharge or cash collateralization (at 100% of the aggregate undrawn
amount) of all outstanding letters of credit constituting ABL Facility
Obligations; and

(iv) payment in full in cash of all other ABL Facility Obligations that are
outstanding and unpaid at the time the termination, expiration, discharge and/or
cash collateralization set forth in clauses (i) through (iii) above (other than
any obligations for taxes, costs, indemnifications and other contingent
liabilities in respect of which no claim or demand for payment has been made at
such time).

“Discharge of Term Loan Obligations” shall mean, except to the extent otherwise
provided in Section 2.4(f), the occurrence of all of the following:

(i) termination or expiration of all commitments to extend credit that would
constitute Term Loan Obligations;

(ii) payment in full in cash of the principal of and interest and premium (if
any) on all Term Loan Obligations and all amounts then due and payable under any
Term Loan Secured Hedging Agreements; and

(iii) payment in full in cash of all other Term Loan Obligations that are
outstanding and unpaid at the time the termination, expiration and/or discharge
set forth in clauses (i) and (ii) above (other than any obligations for taxes,
costs, indemnifications and other contingent liabilities in respect of which no
claim or demand for payment has been made at such time).

 

Page 8



--------------------------------------------------------------------------------

“Domestic Subsidiaries” shall mean all Subsidiaries of any Person incorporated
or organized under the laws of the United States of America, any State thereof
or the District of Columbia.

“Electronic Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Eligible ABL Facility Purchaser” shall have the meaning set forth in
Section 2.4(g).

“Eligible Term Loan Purchaser” shall have the meaning set forth in
Section 3.4(g).

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“ERISA” shall mean the Employment Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.

“Excluded ABL Facility Collateral” shall mean the Borrowers’ distribution center
located at 47 Elizabeth Drive, Chester, New York.

“Excluded Subsidiary” shall have the meaning provided in the Term Loan Credit
Agreement (as originally in effect).

“First Priority” shall mean, (i) with respect to any Lien purported to be
created on any ABL Facility First Lien Collateral pursuant to any ABL Facility
Security Document, that such Lien is prior in right to any other Lien thereon,
other than any ABL Facility Permitted Liens (excluding ABL Facility Permitted
Liens of the type described in Sections 6.02(o), (t), (u) and (cc) of the ABL
Facility Credit Agreement as originally in effect) applicable to such ABL
Facility First Lien Collateral which have priority over the respective Liens on
such ABL Facility First Lien Collateral created pursuant to the relevant ABL
Facility Security Document and (ii) with respect to any Lien purported to be
created on any Term Loan First Lien Collateral pursuant to any Term Loan
Security Document, that such Lien is prior in right to any other Lien thereon,
other than any Term Loan Permitted Liens (excluding Term Loan Permitted Liens of
the type described in Sections 6.02(o)(ii), (t), (u), and (dd) of the Term Loan
Credit Agreement as originally in effect) applicable to such Term Loan First
Lien Collateral which have priority over the respective Liens on such Term Loan
First Lien Collateral created pursuant to the relevant Term Loan Security
Document.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

“General Intangible” shall have the meaning set forth in Article 9 of the UCC.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the United States, the United States, or
a foreign government.

“Grantors” shall mean Holdings, each Borrower and each of the Borrower Agent’s
Domestic Subsidiaries (other than Excluded Subsidiaries) that have executed and
delivered, or may from time to time hereafter execute and deliver, a ABL
Facility Security Document or a Term Loan Security Document.

 

Page 9



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, and including any obligation of the Guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the Primary Obligor so as to
enable the Primary Obligor to pay such Indebtedness or other monetary
obligation, (d) as an account party in respect of any letter of credit or letter
of guaranty issued to support such Indebtedness or monetary obligation,
(e) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (f) any Lien on any assets of such Guarantor securing
any Indebtedness or other monetary obligation of any other Person, whether or
not such Indebtedness or monetary other obligation is assumed by such Guarantor
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien); provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the date hereof or
entered into in connection with any acquisition or disposition of assets
permitted under the ABL Facility Credit Agreement and the Term Loan Credit
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Hedge Agreement” shall mean any agreement with respect to any Derivative
Transaction between any Borrower or any Subsidiary and any other Person.

“Indebtedness” as applied to any Person, shall mean, without duplication,
(a) all indebtedness for borrowed money; (b) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP (as in effect on the date hereof for
purposes of this clause (b)); (c) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments to the extent the same would
appear as a liability on a balance sheet prepared in accordance with GAAP;
(d) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding (w) any earn out obligation or purchase price
adjustment until such obligation becomes a liability on the balance sheet in
accordance with GAAP, (x) any such obligations incurred under ERISA, (y) trade
accounts payable in the ordinary course of business (including on an
inter-company basis) and (z) liabilities associated with customer prepayments
and deposits), which purchase price is (i) due more than six months from the
date of incurrence of the obligation in respect thereof or (ii) evidenced by a
note or similar written instrument; (e) all Indebtedness of others secured by
any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is non-recourse to the credit of that Person; (f) the face amount of any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (g) the Guarantee by
such Person of the Indebtedness of another; (h) all obligations of such Person
in respect of any Disqualified Capital Stock (as such term and any component
definitions thereof are defined in the Term Loan Credit Agreement, as originally
in effect), and (i) all net obligations of such Person in respect of any
Derivative Transaction, including, without limitation, any Hedge Agreement,
whether or not entered into for hedging or speculative purposes.

 

Page 10



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” shall mean any of the following: (i) the
filing by any Grantor of a voluntary petition in bankruptcy under any provision
of any Bankruptcy Law (including, without limitation, the Bankruptcy Code) or a
petition to take advantage of any receivership or insolvency laws, including,
without limitation, any petition seeking the dissolution, winding up, total or
partial liquidation, reorganization, composition, arrangement, adjustment or
readjustment or other relief of such Grantor, such Grantor’s debts or such
Grantor’s assets or the appointment of a trustee, receiver, liquidator,
custodian or similar official for such Grantor or a material part of such
Grantor’s property; (ii) the admission in writing by such Grantor of its
inability to pay its debts generally as they become due; (iii) the appointment
of a receiver, liquidator, trustee, custodian or other similar official for such
Grantor or all or a material part of such Grantor’s assets; (iv) the filing of
any petition against such Grantor under any Bankruptcy Law (including, without
limitation, the Bankruptcy Code) or other receivership or insolvency law,
including, without limitation, any petition seeking the dissolution, winding up,
total or partial liquidation, reorganization, composition, arrangement,
adjustment or readjustment or other relief of such Grantor, such Grantor’s debts
or such Grantor’s assets or the appointment of a trustee, receiver, liquidator,
custodian or similar official for such Grantor or a material part of such
Grantor’s property; or (v) the general assignment by such Grantor for the
benefit of creditors or any other marshalling of the assets and liabilities of
such Grantor.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the ABL Facility Security Agent or the Term
Loan Security Agent is a loss payee or additional insured thereof) and (ii) any
key man life insurance policies.

“Intellectual Property” shall mean any and all Licenses, Patents, Copyrights,
Trademarks and Trade Secrets.

“Intercreditor Agreement Joinder” shall mean an agreement substantially in the
form of Exhibit A hereto.

“Instrument” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Investment Related Property” shall mean (i) any and all Investment Property and
(ii) any and all Pledged Collateral (regardless of whether classified as
investment property under the UCC).

“Lenders” shall have the meaning set forth in the recitals hereto.

“Letter of Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its owned (1) Patents, (2) Copyrights, (3) Trademarks,
(4) Trade Secrets or (5) Software, (b) all income, royalties, damages, claims,
and payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future breaches
thereof, and (c) all rights to sue for past, present, and future breaches
thereof.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or

 

Page 11



--------------------------------------------------------------------------------

other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any capitalized lease having substantially the
same economic effect as any of the foregoing) in each case, in the nature of
security; provided that in no event shall an operating lease in and of itself be
deemed a Lien.

“New ABL Facility Security Agent” shall have the meaning set forth in
Section 3.4(f).

“New Term Loan Agent” shall have the meaning set forth in Section 2.4(f).

“Patents” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

“Permitted Refinancing” shall mean, with respect to any Indebtedness under the
Term Loan Documents or the ABL Facility Documents, the Refinancing of such
Indebtedness (“Refinancing Indebtedness”) in accordance with the requirements of
the Term Loan Credit Agreement and the ABL Facility Credit Agreement.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Pledged Collateral” means Pledged Stock, Pledged Notes or other Instruments,
Securities and other Investment Property owned by any Grantor, whether or not
physically delivered to an Agent pursuant to a ABL Facility Security Document or
a Term Loan Security Document, excluding any items specifically excluded from
the definition of Collateral.

“Pledged Notes” shall mean, with respect to any Grantor, all promissory notes at
any time issued by Holdings or any Subsidiary thereof and held or owned by such
Grantor.

“Pledged ABL Facility First Lien Collateral” shall have the meaning set forth in
Section 3.4(e).

“Pledged Stock” shall mean, with respect to any Grantor, the shares of Capital
Stock pledged by such Grantor pursuant to any ABL Facility Security Document and
Term Loan Security Document (as applicable), as well as any other shares, stock
certificates, options or rights of any nature whatsoever in respect of the
Capital Stock of any issuer of such Capital Stock that may be issued or granted
to, or held by, such Grantor while any ABL Facility Security Document or Term
Loan Security Document is in effect.

“Pledged Term Loan First Lien Collateral” shall have the meaning set forth in
Section 2.4(e).

“Proceeds” shall have the meaning assigned in Article 9 of the UCC and, in any
event, shall also include, but not be limited to, (i) any and all proceeds of
any insurance, indemnity, warranty or guaranty payable to any Agent or any
Grantor from time to time with respect to any of the Collateral, (ii) any and
all payments (in any form whatsoever) made or due and payable to any Grantor
from time to time

 

Page 12



--------------------------------------------------------------------------------

in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any person acting under color of Governmental Authority), (iii) any and all
proceeds of Pledged Collateral including dividends or other income from, and
proceeds of, Pledged Collateral, collection thereon or distributions or payments
with respect thereto and (iv) any and all other amounts from time to time paid
or payable under or in connection with any of the Collateral.

“Recovery” shall have the meaning set forth in Section 6.17.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, retire, defease, amend, modify, supplement, restructure, replace, refund
or repay, or to issue other Indebtedness, in exchange or replacement for, such
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” shall have the meaning set forth in the definition of
“Permitted Refinancing”.

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

“Second Priority” shall mean, (i) with respect to any Lien purported to be
created on any Term Loan First Lien Collateral pursuant to any ABL Facility
Security Document, that such Lien is prior in right to any other Lien thereon,
other than (x) Liens of the type permitted pursuant to Section 6.02(t) of the
ABL Facility Credit Agreement as originally in effect, (y) Term Loan Permitted
Liens of the type permitted to be prior to the Liens on the Term Loan First Lien
Collateral in accordance with clause (ii) of the definition “First Priority”
contained herein and (z) any Lien on Term Loan First Lien Collateral that is
permitted by each Credit Agreement to be pari passu with the Term Loan Security
Agent’s Lien in the Term Loan First Lien Collateral and (ii) with respect to any
Lien purported to be created on any ABL Facility First Lien Collateral pursuant
to any Term Loan Security Document, that such Lien is prior in right to any
other Lien thereon, other than (x) Liens of the type permitted pursuant to
Section 6.02(t) of the Term Loan Credit Agreement (to the extent relating to
Indebtedness incurred pursuant to Section 6.01(w) of the Term Loan Credit
Agreement, as originally in effect) as originally in effect, (y) ABL Facility
Permitted Liens of the type permitted to be prior to the Liens on the ABL
Facility First Lien Collateral in accordance with clause (i) of the definition
“First Priority” contained herein and (z) any Lien on ABL Facility First Lien
Collateral that is permitted by each Credit Agreement to be pari passu with the
Term Loan Security Agent’s Lien in the ABL Facility First Lien Collateral.

“Secured Parties” shall mean, collectively, the ABL Facility Secured Parties and
the Term Loan Secured Parties.

“Securities” shall have the meaning set forth in Article 8 of the UCC.

“Securities Accounts” shall have the meaning set forth in Article 8 of the UCC.

“Securities Entitlements” shall have the meaning set forth in Article 8 of the
UCC.

“Security Agents” shall have the meaning set forth in the recitals hereto.

“Security Document” shall mean any ABL Facility Security Document or any Term
Loan Security Document.

 

Page 13



--------------------------------------------------------------------------------

“Software” shall mean computer programs, source code, object code and supporting
documentation including “software” as such term is defined in Article 9 of the
UCC, as well as computer programs that may be construed as included in the
definition of Goods.

“Sponsors” shall have the meaning set forth in the ABL Facility Credit Agreement
and the Term Loan Credit Agreement (each as originally in effect).

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50.0% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Subsidiary Borrower” shall have the meaning set forth in the introductory
paragraph hereof.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in Article 9 of the UCC.

“Term Loan Administrative Agent” shall have the meaning set forth in the
recitals hereto.

“Term Loan Collateral Priority Lien” shall have the meaning set forth in
Section 2.4(a).

“Term Loan Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Term Loan DIP Financing” shall have the meaning set forth in Section 2.5(a).

“Term Loan Documents” shall mean (x) the Term Loan Credit Agreement and the
other Loan Documents (as defined in the Term Loan Credit Agreement), (y) each
Term Loan Secured Hedging Agreement and (z) each of the other agreements,
documents and instruments providing for or evidencing any Term Loan Obligation
(including any Permitted Refinancing of any Term Loan Obligation), together with
any amendments, replacements, modifications, extensions, renewals or supplements
to, or restatements of, any of the foregoing (but excluding, for the avoidance
of doubt, any documents agreement entered into in connection with an ABL
Facility DIP Financing or a Term Loan DIP Financing).

“Term Loan First Lien Collateral” shall mean all interests of each Grantor in
the following Collateral, in each case whether now owned or existing or
hereafter acquired or arising and wherever located, including (1) all rights of
each Grantor to receive moneys due and to become due under or pursuant to the
following, (2) all rights of each Grantor to receive return of any premiums for
or Proceeds of any insurance, indemnity, warranty or guaranty with respect to
the following or to receive condemnation Proceeds with respect to the following,
(3) all claims of each Grantor for damages arising out of or for breach of or
default under any of the following, and (4) all rights of each Grantor to
terminate, amend, supplement, modify or waive performance under any of the
following, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder:

(i) any Term Proceeds Account, and all cash, money, securities and other
investments deposited therein;

 

Page 14



--------------------------------------------------------------------------------

(ii) all Equipment;

(iii) all Fixtures;

(iv) all General Intangibles, including, without limitation, Contracts, together
with all Contract Rights arising thereunder (in each case other than General
Intangibles constituting ABL Facility First Lien Collateral);

(v) all letters of credit (whether or not the respective letter of credit is
evidenced by a writing), Letter-of-Credit Rights, Instruments and Documents
(except to the extent constituting ABL Facility First Lien Collateral);

(vi) without duplication, all Investment Related Property, all Securities, all
Security Entitlements and all Securities Accounts (in each case, except to the
extent constituting ABL Facility First Lien Collateral);

(vii) all Intellectual Property;

(viii) except to the extent constituting ABL Facility First Lien Collateral, all
Commercial Tort Claims;

(ix) all real property (including, if any, leasehold interests) on which the
Grantors are required to provide a Lien to the Term Loan Secured Parties
pursuant to the Term Loan Credit Agreement and any title insurance with respect
to such real property (other than title insurance actually obtained by the ABL
Facility Security Agent in respect of such real property) and the Proceeds
thereof;

(x) except to the extent constituting ABL Facility First Lien Collateral, all
other personal property (whether tangible or intangible) of such Grantor;

(xi) to the extent constituting, or relating to, any of the items referred to in
the preceding clauses (i) through (x), all Insurance; provided that to the
extent any of the foregoing also relates to ABL Facility First Lien Collateral
only that portion related to the items referred to in the preceding clauses
(i) through (x) as being included in the Term Loan First Lien Collateral shall
be included in the Term Loan First Lien Collateral;

(xii) to the extent relating to any of the items referred to in the preceding
clauses (i) through (xi), all Supporting Obligations; provided that to the
extent any of the foregoing also relates to ABL Facility First Lien Collateral
only that portion related to the items referred to in the preceding clauses
(i) through (xi) as being included in the Term Loan First Lien Collateral shall
be included in the Term Loan First Lien Collateral;

(xiii) all books and records, customer lists, credit files, computer files,
programs, printouts and other computer materials and records related thereto and
any General Intangibles at any time evidencing or relating to any of the
foregoing; provided that to the extent

 

Page 15



--------------------------------------------------------------------------------

any of such material also relates to ABL Facility First Lien Collateral only
that portion related to the items referred to in the preceding clauses
(i) through (xii) as being included in the Term Loan First Lien Collateral shall
be included in the Term Loan First Lien Collateral; and

(xiv) all Cash Proceeds and, solely to the extent not constituting ABL Facility
First Lien Collateral, non-cash Proceeds, products, accessions, rents and
profits of or in respect of any of the foregoing and all collateral security,
guarantees and other Collateral Support given by any Person with respect to any
of the foregoing;

provided, however that (i) if Collateral of any type is received in exchange for
ABL Facility First Lien Collateral in accordance with the terms of the ABL
Facility Documents, such Collateral will be treated as ABL Facility First Lien
Collateral and (ii) if Collateral of any type is received in exchange for Term
Loan First Lien Collateral in accordance with the terms of the Term Loan
Documents, such Collateral will be treated as Term Loan First Lien Collateral.

“Term Loan First Lien Collateral Enforcement Action Notice” shall have the
meaning set forth in Section 4.3(a).

“Term Loan First Lien Collateral Enforcement Actions” shall have the meaning set
forth in Section 4.3(a).

“Term Loan Hedging Creditor” shall mean each counterparty to any Term Loan
Secured Hedging Agreement (other than a Grantor).

“Term Loan Lenders” shall have the meaning set forth in the recitals to this
Agreement.

“Term Loan Lien” shall mean any Lien created by any Term Loan Security
Documents.

“Term Loan Obligations” shall mean all obligations (including guaranty
obligations) of every nature of each Grantor, from time to time owed to the Term
Loan Secured Parties or any of them, under any Term Loan Document (including any
Term Loan Document in respect of a Permitted Refinancing of any Term Loan
Obligations), including, without limitation, all “Secured Obligations” as
defined in the Term Loan Credit Agreement (or any similar term in any Term Loan
Document in respect of a Permitted Refinancing of any Term Loan Document) and
whether for principal, premium, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Person, would have
accrued on any Term Loan Obligation (including any Permitted Refinancing of any
Term Loan Obligations) at the rate provided in the respective documentation,
whether or not a claim is allowed against Holdings or any of its Subsidiaries
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under (and obligations to cash collateralize) letters of credit,
fees, expenses, indemnification or otherwise, and including any obligations in
respect of Additional Debt which are designated as “Term Loan Obligations”.

“Term Loan Permitted Liens” shall mean the “Permitted Liens” under, and as
defined in, the Term Loan Credit Agreement as originally in effect.

“Term Loan Pledge and Security Agreement” shall mean that certain Pledge and
Security Agreement dated as of the date hereof, among Holdings, each Borrower,
each other Grantor and the Term Loan Security Agent, as amended, supplemented,
restated, amended and restated and/or modified from time to time.

 

Page 16



--------------------------------------------------------------------------------

“Term Loan Secured Hedging Agreement” shall mean any Hedge Agreement with
respect to Secured Hedging Obligations (as each such term is (and the component
definitions as used therein are) defined in the Term Loan Credit Agreement (as
originally in effect)).

“Term Loan Secured Parties” shall mean (a) the lenders, agents and arrangers
under the Term Loan Credit Agreement and shall include all former lenders,
agents and arrangers under the Term Loan Credit Agreement to the extent that any
Term Loan Obligations owing to such Persons were incurred while such Persons
were lenders, agents or arrangers under the Term Loan Credit Agreement and such
Term Loan Obligations have not been paid or satisfied in full in cash, (b) the
Term Loan Hedging Creditors and (c) all new Term Loan Secured Parties to the
extent set forth in Section 2.4(f).

“Term Loan Security Agent” shall have the meaning set forth in the recitals
hereto and includes any New Term Loan Agent to the extent set forth in
Section 2.4(f).

“Term Loan Security Documents” shall mean the Term Loan Pledge and Security
Agreement, the other Collateral Documents (as defined in the Term Loan Credit
Agreement) and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Term Loan Obligations (including any Permitted
Refinancing of any Term Loan Obligation) or under which rights or remedies with
respect to such Liens are governed, together with any amendments, replacements,
modifications, extensions, renewals or supplements to, or restatements of, any
of the foregoing.

“Term Loan Standstill Period” shall have the meaning set forth in
Section 3.2(a).

“Term Proceeds Account” shall mean one or more Deposit Accounts or Securities
Accounts established by the Term Loan Security Agent into which there may be
deposited Proceeds of sales or dispositions of Term Loan First Lien Collateral
(to the extent such Proceeds constitute Term Loan First Lien Collateral).

“Trade Secrets” shall mean any (a) trade secrets or other confidential and
proprietary information, including unpatented inventions, invention disclosures,
engineering or other data, information, production procedures, know-how,
financial data, customer lists, supplier lists, business and marketing plans,
processes, schematics, algorithms, techniques, analyses, proposals, source code,
and data collections; (b) all income, royalties, damages, and payments now or
hereafter due or payable with respect thereto, including, without limitation,
damages, claims and payments for past and future infringements thereof; (c) all
rights to sue for past, present and future infringements of the foregoing,
including the right to settle suits involving claims and demands for royalties
owing; and (d) all rights corresponding to any of the foregoing throughout the
world.

“Trademarks” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and logos, slogans and other indicia
of origin and the registrations and applications for registration thereof and
the goodwill of the business symbolized by the foregoing; (b) all licenses of
the foregoing, whether as licensee or licensor; (c) all renewals of the
foregoing; (d) all income, royalties, damages, and payments now or hereafter due
or payable with respect thereto, including, without limitation, damages, claims,
and payments for past and future infringements thereof; (e) all rights to sue
for past, present, and future infringements of the foregoing, including the
right to settle suits involving claims and demands for royalties owing; and
(f) all rights corresponding to any of the foregoing throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests in
any Collateral.

 

Page 17



--------------------------------------------------------------------------------

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented, renewed, extended, refunded, replaced or
Refinanced or otherwise modified to the extent not prohibited hereby, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement, (d) all
references herein to Exhibits or Sections shall be construed to refer to
Exhibits or Sections of this Agreement, (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (f) terms defined in the UCC but not otherwise
defined herein shall have the same meanings herein as are assigned thereto in
the UCC, (g) reference to any law means such law as amended, modified, codified,
replaced or re-enacted, in whole or in part, and in effect on the date hereof,
including rules, regulations, enforcement procedures and any interpretations
promulgated thereunder, and (h) references to Sections or clauses shall refer to
those portions of this Agreement, and any references to a clause shall, unless
otherwise identified, refer to the appropriate clause within the same Section in
which such reference occurs.

 

Section 2. Term Loan First Lien Collateral.

2.1. Lien Priorities.

(a) Relative Priorities. Notwithstanding (i) the time, manner, order or method
of grant, creation, attachment or perfection of any Liens securing the ABL
Facility Obligations granted on the Term Loan First Lien Collateral or of any
Liens securing the Term Loan Obligations granted on the Term Loan First Lien
Collateral, (ii) the validity or enforceability of the security interests and
Liens granted in favor of any Security Agent or any Secured Party on the Term
Loan First Lien Collateral, (iii) the date on which any ABL Facility Obligations
or Term Loan Obligations are made or extended, (iv) any provision of the UCC or
any other applicable law, including any rule for determining priority thereunder
or under any other law or rule governing the relative priorities of secured
creditors, including with respect to real property or fixtures, (v) any
provision set forth in any ABL Facility Document or any Term Loan Document
(other than this Agreement), (vi) the possession or control by any Security
Agent or any Secured Party or any bailee of all or any part of any Term Loan
First Lien Collateral as of the date hereof or otherwise, (vii) any failure by
any Term Loan Secured Party to perfect its security interests in the Term Loan
First Lien Collateral or (viii) any other circumstance whatsoever, the ABL
Facility Security Agent, on behalf of itself and the ABL Facility Secured
Parties, hereby agrees that:

(i) any Lien on the Term Loan First Lien Collateral securing any Term Loan
Obligations now or hereafter held by or on behalf of the Term Loan Security
Agent or any Term Loan Secured Party or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in all respects and prior to any
Lien on the Term Loan First Lien Collateral securing any of the ABL Facility
Obligations; and

(ii) any Lien on the Term Loan First Lien Collateral now or hereafter held by or
on behalf of the ABL Facility Security Agent or any ABL Facility Secured Party
or any agent or trustee therefor regardless of how acquired, whether by grant,
possession, statute, operation of law or court order, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the Term Loan
First Lien Collateral securing any Term Loan Obligations.

 

Page 18



--------------------------------------------------------------------------------

All Liens on the Term Loan First Lien Collateral securing any Term Loan
Obligations shall be and remain senior in all respects and prior to all Liens on
the Term Loan First Lien Collateral securing any ABL Facility Obligations for
all purposes, whether or not such Liens securing any Term Loan Obligations are
subordinated to any Lien securing any other obligation of any Borrower, any
other Grantor or any other Person (but only to the extent that such
subordination is permitted pursuant to the terms of the ABL Facility Credit
Agreement and the Term Loan Credit Agreement, or as contemplated in
Section 2.5). The parties hereto acknowledge and agree that it is their intent
that the ABL Facility Obligations (and the security therefor) constitute a
separate and distinct class (and separate and distinct claims) from the Term
Loan Obligations (and the security therefor).

(b) Prohibition on Contesting Liens. Each of the ABL Facility Security Agent,
for itself and on behalf of each ABL Facility Secured Party, and the Term Loan
Security Agent, for itself and on behalf of each Term Loan Secured Party, agrees
that it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (i) the priority, validity, extent, perfection or enforceability of
a Lien held by or on behalf of any of the Term Loan Secured Parties in the Term
Loan First Lien Collateral or by or on behalf of any of the ABL Facility Secured
Parties in the Term Loan First Lien Collateral, as the case may be, (ii) the
validity or enforceability of any ABL Facility Security Document (or any ABL
Facility Obligations thereunder) or any Term Loan Security Document (or any Term
Loan Obligations thereunder) or (iii) the relative rights and duties of the
holders of the ABL Facility Obligations and the Term Loan Obligations granted
and/or established in this Agreement; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of either of the Security
Agents or any Secured Party to enforce this Agreement, including the priority of
the Liens on the Term Loan First Lien Collateral securing the Term Loan
Obligations and the ABL Facility Obligations as provided in Sections 2.1(a) and
2.2(a).

(c) No New Liens. So long as the Discharge of Term Loan Obligations has not
occurred, except as contemplated by Section 2.1(f) or Section 2.5(c), the
parties hereto agree that no Borrower nor any other Grantor shall grant or
permit any additional Liens on any asset or property of any Grantor to secure
any ABL Facility Obligation unless it has granted or contemporaneously grants
(i) a First Priority Lien on such asset or property to secure the Term Loan
Obligations if such asset or property constitutes Term Loan First Lien
Collateral or (ii) a Second Priority Lien on such asset or property to secure
the Term Loan Obligations if such asset or property constitutes ABL Facility
First Lien Collateral. To the extent that the provisions of clause (i) in the
immediately preceding sentence are not complied with for any reason, without
limiting any other rights and remedies available to the Term Loan Security Agent
and/or the Term Loan Secured Parties, the ABL Facility Security Agent, on behalf
of ABL Facility Secured Parties, agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens on the Term Loan
First Lien Collateral granted in contravention of such clause (i) of this
Section 2.1(c) shall be subject to Section 2.3.

(d) Effectiveness of Lien Priorities. Each of the parties hereto acknowledges
that the Lien priorities provided for in this Agreement shall not be affected or
impaired in any manner whatsoever, including, without limitation, on account of:
(i) the invalidity, irregularity or unenforceability of all or any part of the
ABL Facility Documents or the Term Loan Documents; (ii) any amendment, change or
modification of any ABL Facility Documents or Term Loan Documents not in
contravention of the terms of this Agreement; or (iii) any impairment,
modification, change, exchange, release or subordination of or limitation on,
any liability of, or stay of actions or lien enforcement proceedings against,
Holdings or any of its Subsidiaries party to any of the ABL Facility Documents
or

 

Page 19



--------------------------------------------------------------------------------

Term Loan Documents, its property, or its estate in bankruptcy resulting from
any bankruptcy, arrangement, readjustment, composition, liquidation,
rehabilitation, similar proceeding or otherwise involving or affecting any
Secured Party.

(e) Similar Liens and Agreements. The parties hereto agree that, subject to
Section 2.1(f), it is their intention that the Collateral securing each of the
ABL Facility Obligations and the Term Loan Obligations be the same. In
furtherance of the foregoing and of Section 6.7, each Security Agent and each
Secured Party agrees, subject to the other provisions of this Agreement:

(i) upon request by any Security Agent, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the Collateral securing the ABL
Facility Obligations or the Term Loan Obligations, as the case may be, and the
steps taken to perfect the Liens thereon and the identity of the respective
parties obligated under the ABL Facility Documents or the Term Loan Documents,
as the case may be;

(ii) that the Term Loan Security Documents and the ABL Facility Security
Documents creating Liens on the Term Loan First Lien Collateral and the ABL
Facility First Lien Collateral shall be in all material respects the same forms
of documents other than with respect to (A) the First Priority and the Second
Priority nature of the Liens created thereunder in such Collateral and (B) the
Excluded ABL Facility Collateral; and

(iii) the guarantees for the ABL Facility Obligations and the Term Loan
Obligations shall be substantially in the same form.

(f) Excluded ABL Facility Collateral. Notwithstanding any other provision to the
contrary contained in this Agreement, it is understood and agreed that this
Agreement shall not restrict the rights of the Term Loan Security Agent or any
other Term Loan Secured Party to pursue enforcement proceedings, exercise
remedies or make determinations with respect to the Excluded ABL Facility
Collateral or otherwise take actions with respect to the Excluded ABL Facility
Collateral in accordance with the applicable Term Loan Documents, and such
Excluded ABL Facility Collateral shall be applied as specified in the applicable
Term Loan Documents and will not constitute Collateral.

2.2. Exercise of Remedies.

(a) So long as the Discharge of Term Loan Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Borrower or any other Grantor:

(i) neither the ABL Facility Security Agent nor any of the ABL Facility Secured
Parties (x) will exercise or seek to exercise any rights or remedies (including,
without limitation, setoff) with respect to any Term Loan First Lien Collateral
(including, without limitation, the exercise of any right under any lockbox
agreement, account control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement in respect of Term Loan First Lien Collateral
to which the ABL Facility Security Agent or any ABL Facility Secured Party is a
party) or institute or commence, or join with any Person (other than the Term
Loan Security Agent and the Term Loan Secured Parties) in commencing any action
or proceeding with respect to such rights or remedies (including any action of
foreclosure), enforcement, collection or execution; provided, however, that the
ABL Facility Security Agent may exercise any or all such rights in accordance
with the ABL Facility Documents after the passage of a period of 180 days from
the date of delivery of a notice in writing to the Term Loan Security Agent of
the ABL

 

Page 20



--------------------------------------------------------------------------------

Facility Security Agent’s intention to exercise its right to take such actions
(the “ABL Facility Standstill Period”); provided, further, however,
notwithstanding anything herein to the contrary, neither the ABL Facility
Security Agent nor any ABL Facility Secured Party will exercise any rights or
remedies with respect to any Term Loan First Lien Collateral if, notwithstanding
the expiration of the ABL Facility Standstill Period, the Term Loan Security
Agent or Term Loan Secured Parties shall have commenced and be diligently
pursuing in good faith the exercise of any of their rights or remedies with
respect to a material portion of the Term Loan First Lien Collateral (prompt
notice of such exercise to be given to the ABL Facility Security Agent, it being
understood and agreed that any failure to provide such notice shall not impair
any of the Term Loan Security Agent’s or the Term Loan Secured Parties’ rights
hereunder), (y) will contest, protest or object to any foreclosure proceeding or
action brought by the Term Loan Security Agent or any Term Loan Secured Party
with respect to, or any other exercise by the Term Loan Security Agent or any
Term Loan Secured Party of any rights and remedies relating to, the Term Loan
First Lien Collateral under the Term Loan Documents or otherwise, and
(z) subject to its rights under clause (i)(x) above, will object to the
forbearance by the Term Loan Security Agent or the Term Loan Secured Parties
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Term Loan First Lien
Collateral, in each case so long as the respective interests of the ABL Facility
Secured Parties attach to the Proceeds thereof subject to the relative
priorities described in Section 2.1; provided, however, that nothing in this
Section 2.2(a) shall be construed to authorize the ABL Facility Security Agent
or any ABL Facility Secured Party to sell any Term Loan First Lien Collateral
free of the Lien of the Term Loan Security Agent or any Term Loan Secured Party;
and

(ii) subject to Section 4 and clause (i)(x) above, the Term Loan Security Agent
and the Term Loan Secured Parties shall have the exclusive right to enforce
rights, exercise remedies (including set off and the right to credit bid their
debt) and make determinations regarding the disposition of, or restrictions with
respect to, the Term Loan First Lien Collateral without any consultation with or
the consent of the ABL Facility Security Agent or any ABL Facility Secured
Party; provided, that:

(1) in any Insolvency or Liquidation Proceeding commenced by or against
Holdings, any Borrower or any other Grantor, the ABL Facility Security Agent and
any ABL Facility Secured Party may file a claim or statement of interest with
respect to the Term Loan Obligations;

(2) the ABL Facility Security Agent and any ABL Facility Secured Party may take
any action (not adverse to the priority status of the Liens on the Term Loan
First Lien Collateral securing the Term Loan Obligations, or the rights of any
Term Loan Security Agent or the Term Loan Secured Parties to exercise remedies
in respect thereof) in accordance with the ABL Facility Documents in order to
preserve or protect its Lien on the Term Loan First Lien Collateral;

(3) the ABL Facility Secured Parties shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of the ABL Facility Secured Parties,
including without limitation any claims secured by the Term Loan First Lien
Collateral, if any, in each case in accordance with the terms of this Agreement;

 

Page 21



--------------------------------------------------------------------------------

(4) the ABL Facility Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with the terms of this
Agreement and to the extent not prohibited by any other provision of this
Agreement;

(5) the ABL Facility Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the Term Loan First Lien Collateral; and

(6) the ABL Facility Security Agent or any ABL Facility Secured Party may
exercise any of its rights or remedies with respect to the Term Loan First Lien
Collateral in accordance with the ABL Facility Documents after the termination
of the ABL Facility Standstill Period to the extent permitted by clause (i)(x)
above.

Subject to Section 4 and clause (i)(x) above, in exercising rights and remedies
with respect to the Term Loan First Lien Collateral, the Term Loan Security
Agent and the Term Loan Secured Parties may enforce the provisions of the Term
Loan Documents and exercise remedies thereunder, all in such order and in such
manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Term Loan First Lien Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC and
of a secured creditor under any other applicable law.

(b) The ABL Facility Security Agent, on behalf of itself and the ABL Facility
Secured Parties, agrees that it will not take or receive any Term Loan First
Lien Collateral or any Proceeds of Term Loan First Lien Collateral in connection
with the exercise of any right or remedy (including setoff) with respect to any
Term Loan First Lien Collateral unless and until the Discharge of Term Loan
Obligations has occurred, except as expressly provided in the first proviso in
clause (i)(x) of Section 2.2(a) or in the proviso in clause (ii) of
Section 2.2(a) or in Section 4. Without limiting the generality of the
foregoing, unless and until the Discharge of Term Loan Obligations has occurred,
except as expressly provided in the first proviso in clause (i)(x) of
Section 2.2(a) or in the proviso in clause (ii) of Section 2.2(a) or in
Section 4, the sole right of the ABL Facility Security Agent and the ABL
Facility Secured Parties with respect to the Term Loan First Lien Collateral is
to hold a Lien on the Term Loan First Lien Collateral pursuant to the ABL
Facility Documents for the period and to the extent granted therein and to
receive a share of the Proceeds thereof, if any, after the Discharge of Term
Loan Obligations has occurred in accordance with the terms hereof, the Term Loan
Documents and applicable law.

(c) Subject to the first proviso in clause (i)(x) of Section 2.2(a), the proviso
in clause (ii) of Section 2.2(a) and Section 4:

(i) the ABL Facility Security Agent, for itself and on behalf of the ABL
Facility Secured Parties, agrees that the ABL Facility Security Agent and the
ABL Facility Secured Parties will not take any action that would hinder, delay,
limit or prohibit any exercise of remedies under the Term Loan Documents with
respect to the Term Loan First Lien Collateral, including any collection, sale,
lease, exchange, transfer or other disposition of the Term Loan First Lien
Collateral, whether by foreclosure or otherwise, or that would limit,
invalidate, avoid or set aside any Lien or Term Loan Security Document with
respect to the Term Loan First Lien

 

Page 22



--------------------------------------------------------------------------------

Collateral or subordinate the priority of the Term Loan Obligations to the ABL
Facility Obligations with respect to the Term Loan First Lien Collateral or
grant the Liens with respect to the Term Loan First Lien Collateral securing the
ABL Facility Obligations equal ranking to the Liens with respect to the Term
Loan First Lien Collateral securing the Term Loan Obligations, and

(ii) the ABL Facility Security Agent, for itself and on behalf of the ABL
Facility Secured Parties, hereby waives any and all rights it or the ABL
Facility Secured Parties may have as a junior lien creditor with respect to the
Term Loan First Lien Collateral or otherwise to object to the manner in which
the Term Loan Security Agent or the Term Loan Secured Parties seek to enforce or
collect the Term Loan Obligations or the Liens granted in any of the Term Loan
First Lien Collateral, in any such case except to the extent such enforcement or
collection is in violation of the terms of this Agreement, regardless of whether
any action or failure to act by or on behalf of the Term Loan Security Agent or
Term Loan Secured Parties is adverse to the interest of the ABL Facility Secured
Parties.

(d) The ABL Facility Security Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any ABL Facility Document (other
than this Agreement) shall be deemed to restrict in any way the rights and
remedies of the Term Loan Security Agent or the Term Loan Secured Parties with
respect to the Term Loan First Lien Collateral as set forth in this Agreement
and the Term Loan Documents.

2.3. Payments Over.

So long as the Discharge of Term Loan Obligations has not occurred, any Term
Loan First Lien Collateral, Cash Proceeds thereof or non-cash Proceeds
constituting Term Loan First Lien Collateral (or any distribution in respect of
the Term Loan First Lien Collateral, whether or not expressly characterized as
such) received by the ABL Facility Security Agent or any ABL Facility Secured
Party in connection with the exercise of any right or remedy (including set off)
relating to the Term Loan First Lien Collateral or otherwise that is
inconsistent with this Agreement shall be segregated and held in trust and
forthwith paid over to the Term Loan Security Agent, for the benefit of the Term
Loan Secured Parties, for application in accordance with Section 5.1 below, in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Term Loan Security Agent is
hereby authorized to make any such endorsements as agent for the ABL Facility
Security Agent or any such ABL Facility Secured Parties. This authorization is
coupled with an interest and is irrevocable until the Discharge of Term Loan
Obligations.

2.4. Other Agreements.

(a) Releases.

(i) If, in connection with:

(1) the exercise of any Term Loan Security Agent’s remedies in respect of the
Term Loan First Lien Collateral provided for in any Term Loan Document (with the
Proceeds thereof being applied to the Term Loan Obligations), including any
sale, lease, exchange, transfer or other disposition of any such Term Loan First
Lien Collateral; or

(2) any sale, lease, exchange, transfer or other disposition of any Term Loan
First Lien Collateral permitted under the terms of the Term Loan Documents and
the ABL Facility Documents (other than in connection with the Discharge of Term
Loan Obligations),

 

Page 23



--------------------------------------------------------------------------------

the Term Loan Security Agent, for itself or on behalf of any of the Term Loan
Secured Parties, releases any of its Liens on any part of the Term Loan First
Lien Collateral, then the Liens, if any, of the ABL Facility Security Agent, for
itself or for the benefit of the ABL Facility Secured Parties, on such Term Loan
First Lien Collateral (but not the Proceeds thereof, which shall be subject to
the priorities set forth in this Agreement) shall be automatically,
unconditionally and simultaneously released and the ABL Facility Security Agent,
for itself or on behalf of any such ABL Facility Secured Parties, promptly shall
execute and deliver to the Term Loan Security Agent or such Grantor such
termination statements, releases and other documents as the Term Loan Security
Agent or such Grantor may request to effectively confirm such release.

(ii) Until the Discharge of Term Loan Obligations occurs, the ABL Facility
Security Agent, for itself and on behalf of the ABL Facility Secured Parties,
hereby irrevocably constitutes and appoints the Term Loan Security Agent and any
officer or agent of the Term Loan Security Agent, with full power of
substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of the ABL Facility Security Agent or
such holder or in the Term Loan Security Agent’s own name, from time to time in
the Term Loan Security Agent’s discretion, for the purpose of carrying out the
terms of this Section 2.4(a) with respect to Term Loan First Lien Collateral, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 2.4(a) with respect to Term Loan First Lien Collateral, including any
endorsements or other instruments of transfer or release.

(iii) Until the Discharge of Term Loan Obligations occurs, to the extent that
the Term Loan Secured Parties (a) have released any Lien on Term Loan First Lien
Collateral and any such Lien is later reinstated or (b) obtain any new First
Priority Liens on assets constituting Term Loan First Lien Collateral from
Grantors, then the ABL Facility Secured Parties shall be granted a Second
Priority Lien on any such Term Loan First Lien Collateral.

(iv) If, prior to the Discharge of Term Loan Obligations, a subordination of the
Term Loan Security Agent’s Lien on any Term Loan First Lien Collateral is
permitted under the Term Loan Credit Agreement and the ABL Facility Credit
Agreement to another Lien permitted under the Term Loan Credit Agreement and the
ABL Facility Credit Agreement (a “Term Loan Collateral Priority Lien”), then the
Term Loan Security Agent is authorized to execute and deliver a subordination
agreement with respect thereto in form and substance satisfactory to it, and the
ABL Facility Security Agent, for itself and on behalf of the ABL Facility
Secured Parties, shall promptly execute and deliver to the Term Loan Security
Agent an identical subordination agreement subordinating the Liens of the ABL
Facility Security Agent for the benefit of (and behalf of) the ABL Facility
Secured Parties to such Term Loan Collateral Priority Lien.

(b) Insurance. Unless and until the Discharge of Term Loan Obligations has
occurred, the Term Loan Security Agent and the Term Loan Secured Parties shall
have the sole and exclusive right, subject to the rights of the Grantors under
the Term Loan Documents, to adjust settlement for any Insurance policy covering
the Term Loan First Lien Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) in respect of the Term Loan First Lien Collateral;
provided that, if any Insurance claim includes both ABL Facility First Lien
Collateral and Term Loan First Lien Collateral, the insurer will not settle such
claim separately with respect to ABL Facility First Lien Collateral and Term
Loan First Lien

 

Page 24



--------------------------------------------------------------------------------

Collateral, and if the Security Agents are unable after negotiating in good
faith to agree on the settlement for such claim, either Security Agent may apply
to a court of competent jurisdiction to make a determination as to the
settlement of such claim, and the court’s determination shall be binding upon
the parties. If the ABL Facility Security Agent or any ABL Facility Secured
Party shall, at any time, receive any Proceeds of any such Insurance policy or
any such award or payment in contravention of this Section 2.4(b), it shall pay
such Proceeds over to the Term Loan Security Agent in accordance with the terms
of Section 5.2(c).

(c) Amendments to, and Refinancing of, ABL Facility Documents.

(i) Subject to the Term Loan Credit Agreement (as in effect on the date hereof),
the ABL Facility Documents may be amended, restated, amended and restated,
replaced, supplemented or otherwise modified in accordance with their terms and
the ABL Facility Documents may be Refinanced, in each case, without notice to,
or the consent of, the Term Loan Security Agent or the other Term Loan Secured
Parties (but subject to the requirements of the last sentence of this paragraph
and of Section 3.4(f) below), all without affecting the lien subordination or
other provisions of this Agreement. The Term Loan Security Agent on behalf of
itself and the other Term Loan Secured Parties acknowledges that a portion of
the ABL Facility Obligations represents debt that is revolving in nature and
that the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed, without affecting the
provisions hereof. The ABL Facility Documents may be Refinanced to the extent
the terms and conditions of such Refinancing Indebtedness meet the requirements
of each Credit Agreement and the holders of such Refinancing Indebtedness bind
themselves in a writing addressed to the Term Loan Security Agent and the Term
Loan Secured Parties to the terms of this Agreement; provided that if such
Refinancing Indebtedness is secured by a Lien on any Collateral the holders of
such Refinancing Indebtedness shall be deemed bound by the terms hereof
regardless of whether or not any such writing is provided.

(ii) The Grantors agree that each ABL Facility Security Document shall include
the following language (with any necessary modifications to give effect to
applicable definitions) (or language to similar effect approved by the Term Loan
Security Agent):

“Notwithstanding anything herein to the contrary, the liens and security
interests granted to the ABL Facility Security Agent pursuant to this Agreement
in any Term Loan First Lien Collateral and the exercise of any right or remedy
by the ABL Facility Security Agent with respect to any Term Loan First Lien
Collateral hereunder are subject to the provisions of the Intercreditor
Agreement, dated as of August 19, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among PC
Intermediate Holdings, Inc., a Delaware corporation, Party City Holdings Inc., a
Delaware corporation, Party City Corporation, a Delaware corporation, the other
Grantors from time to time party thereto, JPMorgan Chase Bank, N.A. (“JPM”), as
ABL Facility Security Agent, Deutsche Bank AG New York Branch (“DBNY”), as Term
Loan Security Agent, and certain other Persons party or that may become party
thereto from time to time. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

In addition, the Grantors agree that each mortgage in favor of the ABL Facility
Secured Parties covering any Term Loan First Lien Collateral shall also contain
such other language as the Term Loan Security Agent may reasonably request to
reflect the subordination of such mortgage to the mortgage in favor of the Term
Loan Secured Parties covering such Term Loan First Lien Collateral.

 

Page 25



--------------------------------------------------------------------------------

(iii) In the event the Term Loan Security Agent or any Term Loan Secured Party
and the relevant Grantor enter into any amendment, waiver or consent in respect
of any of the Term Loan Security Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Term Loan Security Document or changing in any manner the rights of the
Term Loan Security Agent, such Term Loan Secured Parties, any Borrower or any
other Grantor thereunder, in each case with respect to or relating to the Term
Loan First Lien Collateral, then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Comparable ABL Facility
Security Document without the consent of the ABL Facility Security Agent or the
ABL Facility Secured Parties and without any action by the ABL Facility Security
Agent, any Borrower or any other Grantor, provided, that (A) no such amendment,
waiver or consent shall have the effect of (i) removing assets that constitute
Term Loan First Lien Collateral subject to the Lien of the ABL Facility Security
Documents, except to the extent that a release of such Lien is permitted or
required by Section 2.4(a) and provided that there is a corresponding release of
such Lien securing the Term Loan Obligations, (ii) imposing duties on the ABL
Facility Security Agent without its consent or (iii) permitting other liens on
the Term Loan First Lien Collateral not permitted under the terms of the ABL
Facility Documents or Section 2.5 and (B) notice of such amendment, waiver or
consent shall have been given to the ABL Facility Security Agent within ten
(10) Business Days after the effective date of such amendment, waiver or consent
(although the failure to give any such notice shall in no way affect the
effectiveness of any such amendment, waiver or consent).

(iv) The Term Loan Security Agent shall endeavor to give prompt notice of any
amendment, waiver or consent of a Term Loan Document to the ABL Facility
Security Agent after the effective date of such amendment, waiver or consent;
provided, that the failure of the Term Loan Security Agent to give any such
notice shall not affect the priority of the Term Loan Security Agent’s Liens as
provided herein or the validity or effectiveness of any such notice as against
the Grantors or any of their Subsidiaries.

(d) Rights As Unsecured Creditors. Except as otherwise set forth in this
Agreement, the ABL Facility Security Agent and the ABL Facility Secured Parties
may exercise rights and remedies as unsecured creditors against any Borrower or
any other Grantor in accordance with the terms of the ABL Facility Documents to
which it is a party and applicable law. Except as otherwise set forth in this
Agreement, nothing in this Agreement shall prohibit the receipt by the ABL
Facility Security Agent or any ABL Facility Secured Party of the required
payments of interest, principal and other amounts in respect of the ABL Facility
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the ABL Facility Security Agent or any ABL Facility Secured Party of
rights or remedies as a secured creditor (including set off) in respect of the
Term Loan First Lien Collateral in contravention of this Agreement or
enforcement in contravention of this Agreement of any Lien held by any of them.
In the event the ABL Facility Security Agent or any other ABL Facility Secured
Party becomes a judgment lien creditor in respect of any Term Loan First Lien
Collateral as a result of its enforcement of its rights as an unsecured
creditor, such judgment lien shall be subordinated to the Liens securing Term
Loan Obligations on the same basis as the other Liens on the Term Loan First
Lien Collateral securing the ABL Facility Obligations are so subordinated to
such Term Loan Obligations under this Agreement. Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the Term Loan
Security Agent or the other Term Loan Secured Parties may have with respect to
the Term Loan First Lien Collateral.

 

Page 26



--------------------------------------------------------------------------------

(e) Bailee for Perfection.

(i) The Term Loan Security Agent agrees to hold or control that part of the Term
Loan First Lien Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC or other
applicable law (such Term Loan First Lien Collateral being the “Pledged Term
Loan First Lien Collateral”) as collateral agent for the Term Loan Secured
Parties and as bailee for and, with respect to any Term Loan First Lien
Collateral that cannot be perfected in such manner, as agent for, the ABL
Facility Security Agent (on behalf of the ABL Facility Secured Parties) and any
assignee thereof solely for the purpose of perfecting the security interest
granted under the Term Loan Documents and the ABL Facility Documents,
respectively, subject to the terms and conditions of this Section 2.4(e).

(ii) Subject to the terms of this Agreement, until the Discharge of Term Loan
Obligations has occurred, the Term Loan Security Agent shall be entitled to deal
with the Pledged Term Loan First Lien Collateral in accordance with the terms of
the Term Loan Documents as if the Liens of the ABL Facility Security Agent under
the ABL Facility Security Documents did not exist. The rights of the ABL
Facility Security Agent shall at all times be subject to the terms of this
Agreement and to the Term Loan Security Agent’s rights under the Term Loan
Documents.

(iii) The Term Loan Security Agent shall have no obligation whatsoever to any
Term Loan Secured Party, the ABL Facility Security Agent or any ABL Facility
Secured Party to ensure that the Pledged Term Loan First Lien Collateral is
genuine or owned by any of the Grantors or to preserve rights or benefits of any
Person except as expressly set forth in this Section 2.4(e). The duties or
responsibilities of the Term Loan Security Agent under this Section 2.4(e) shall
be limited solely to holding the Pledged Term Loan First Lien Collateral as
bailee or agent in accordance with this Section 2.4(e).

(iv) The Term Loan Security Agent acting pursuant to this Section 2.4(e) shall
not have by reason of the Term Loan Security Documents, the ABL Facility
Documents, this Agreement or any other document a fiduciary relationship in
respect of any Term Loan Secured Party, the ABL Facility Security Agent or any
ABL Facility Secured Party, and each of the foregoing hereby waives and releases
the Term Loan Security Agent from all claims and liabilities arising pursuant to
the Term Loan Security Agent’s role under this Section 2.4(e) as gratuitous
bailee and agent with respect to the Pledged Term Loan First Lien Collateral.

(v) Upon the Discharge of Term Loan Obligations, the Term Loan Security Agent
shall deliver or cause to be delivered the remaining Pledged Term Loan First
Lien Collateral (if any) in its possession or in the possession of its agents or
bailees, together with any necessary endorsements, (I) first, to the ABL
Facility Security Agent to the extent ABL Facility Obligations remain
outstanding and (II) second, to the applicable Grantor to the extent no Term
Loan Obligations or ABL Facility Obligations remain outstanding (in each case,
so as to allow such Person to obtain control of such Pledged Term Loan First
Lien Collateral) and will cooperate with the ABL Facility Security Agent or such
Grantor, as the case may be, in assigning (without recourse to or warranty by
the Term Loan Security Agent or any Term Loan Secured Party or agent or bailee
thereof) control over any other Pledged Term Loan First Lien Collateral under
its control. The Term Loan Security Agent further agrees to take all other
action reasonably requested by such Person (at the sole cost and expense of the
Grantors or such Person) in connection with such Person obtaining a first
priority interest in the Pledged Term Loan First Lien Collateral or as a court
of competent jurisdiction may otherwise direct.

 

Page 27



--------------------------------------------------------------------------------

(vi) Notwithstanding anything to the contrary herein, if, for any reason, any
ABL Facility Obligations remain outstanding upon the Discharge of Term Loan
Obligations, all rights of the Term Loan Security Agent hereunder and under the
Term Loan Security Documents or the ABL Facility Security Documents (1) with
respect to the delivery and control of any part of the Term Loan First Lien
Collateral, and (2) to direct, instruct, vote upon or otherwise influence the
maintenance or disposition of such Term Loan First Lien Collateral, shall
immediately, and (to the extent permitted by law) without further action on the
part of either of the ABL Facility Security Agent or the Term Loan Security
Agent, pass to the ABL Facility Security Agent, who shall thereafter hold such
rights for the benefit of the ABL Facility Secured Parties. Each of the Term
Loan Security Agent and the Grantors agrees that it will, if any ABL Facility
Obligations remain outstanding upon the Discharge of Term Loan Obligations, take
any other action required by any law or reasonably requested by the ABL Facility
Security Agent (subject to any limitations set forth in the ABL Facility
Documents), in connection with the ABL Facility Security Agent’s establishment
and perfection of a First Priority security interest in the Term Loan First Lien
Collateral.

(vii) Notwithstanding anything to the contrary contained herein, if for any
reason, prior to the Discharge of ABL Facility Obligations, the Term Loan
Security Agent acquires possession of any Pledged ABL Facility First Lien
Collateral, the Term Loan Security Agent shall hold same as bailee and/or agent
to the same extent as is provided in preceding clause (i) with respect to
Pledged Term Loan First Lien Collateral, provided that as soon as is practicable
the Term Loan Security Agent shall deliver or cause to be delivered such Pledged
ABL Facility First Lien Collateral to the ABL Facility Security Agent in a
manner otherwise consistent with the requirements of preceding clause (v).

(f) When Discharge of Term Loan Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if concurrently with (or
immediately after) the Discharge of Term Loan Obligations, any Borrower and/or
any other Grantor enters into any Permitted Refinancing of any Term Loan
Obligations, then such Discharge of Term Loan Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under the Permitted Refinancing shall automatically be treated as
Term Loan Obligations (together with the Term Loan Secured Hedging Agreements on
the basis provided in the definition of “Term Loan Documents” contained herein)
for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Collateral set forth herein, the term “Term
Loan Credit Agreement” shall be deemed appropriately modified to refer to such
Permitted Refinancing and the Term Loan Security Agent under such Term Loan
Documents shall be a Term Loan Security Agent for all purposes hereof and the
new secured parties under such Term Loan Documents (together with the Term Loan
Hedging Creditors as provided herein) shall automatically be treated as Term
Loan Secured Parties for all purposes of this Agreement. Upon receipt of a
notice stating that any Borrower and/or any other Grantor has entered into a new
Term Loan Document in respect of a Permitted Refinancing of Term Loan
Obligations (which notice shall include the identity of the new security agent
with respect to such Refinancing Indebtedness, such agent, the “New Term Loan
Agent”), and delivery by the New Term Loan Agent of an Intercreditor Agreement
Joinder to each other Security Agent hereunder, the ABL Facility Security Agent
shall promptly (i) enter into such documents and agreements (including
amendments or supplements to this Agreement) as any Borrower or such New Term
Loan Agent shall reasonably request in order to provide to the New Term Loan
Agent the rights contemplated hereby, in each case consistent in all material
respects with the terms of this Agreement and (ii) deliver to the New Term Loan
Agent any Pledged Term Loan First Lien Collateral held by the ABL Facility
Security Agent together with any necessary endorsements (or otherwise allow the
New Term Loan Agent to obtain control of such Pledged Term Loan First Lien
Collateral). The New Term Loan Agent shall agree to be bound by the terms of
this Agreement. If the new Term Loan Obligations under the new Term Loan
Documents are secured by

 

Page 28



--------------------------------------------------------------------------------

assets of the Grantors of the type constituting Term Loan First Lien Collateral
that do not also secure the ABL Facility Obligations, then the ABL Facility
Obligations shall be secured at such time by a Second Priority Lien on such
assets to the same extent provided in the ABL Facility Security Documents with
respect to the other Term Loan First Lien Collateral. If the new Term Loan
Obligations under the new Term Loan Documents are secured by assets of the
Grantors of the type constituting ABL Facility First Lien Collateral that do not
also secure the ABL Facility Obligations, then the ABL Facility Obligations
shall be secured at such time by a First Priority Lien on such assets to the
same extent provided in the ABL Facility Security Documents with respect to the
other ABL Facility First Lien Collateral.

(g) Option to Purchase Term Loan Obligations. (i) Without prejudice to the
enforcement of remedies by the Term Loan Security Agent and the Term Loan
Secured Parties, any Person or Persons (in each case who must meet all
eligibility standards contained in all relevant Term Loan Documents) at any time
or from time to time designated by the holders of more than 50% in aggregate
outstanding principal amount of the ABL Facility Obligations under the ABL
Facility Credit Agreement (an “Eligible ABL Facility Purchaser”) shall have the
right to purchase by way of assignment (and shall thereby also assume all
commitments and duties of the Term Loan Secured Parties), at any time during the
exercise period described in clause (iii) below of this Section 2.4(g), all, but
not less than all, of the Term Loan Obligations (other than the Term Loan
Obligations of a Defaulting Term Loan Secured Party), including all principal of
and accrued and unpaid interest and fees on and all prepayment or acceleration
penalties and premiums in respect of all Term Loan Obligations outstanding at
the time of purchase; provided that at the time of (and as a condition to) any
purchase pursuant to this Section 2.4(g), all commitments pursuant to any then
outstanding Term Loan Credit Agreement shall have terminated and all Term Loan
Secured Hedging Agreements also shall have been terminated in accordance with
their terms. Any purchase pursuant to this Section 2.4(g)(i) shall be made as
follows:

(1) for a purchase price equal to the sum of (A) in the case of all loans,
advances or other similar extensions of credit that constitute Term Loan
Obligations, 100% of the principal amount thereof and all accrued and unpaid
interest thereon through the date of purchase (without regard, however, to any
acceleration or other prepayment penalties or premiums other than customary
breakage costs), (B) in the case of any Term Loan Secured Hedging Agreement, the
aggregate amount then owing to each Term Loan Hedging Creditor (which is a Term
Loan Secured Party) thereunder pursuant to the terms of the respective Term Loan
Secured Hedging Agreement, including, without limitation, all amounts owing to
such Term Loan Hedging Creditor as a result of the termination (or early
termination) thereof (in each case, to the extent of its interest as a Term Loan
Secured Party) and (C) all accrued and unpaid fees, expenses, indemnities and
other amounts (other than any prepayment penalties or premiums or similar fees)
through the date of purchase;

(2) with the purchase price described in preceding clause (i)(1) payable in cash
on the date of purchase against transfer to the respective Eligible ABL Facility
Purchaser or Eligible ABL Facility Purchasers (without recourse and without any
representations or warranties whatsoever, whether as to the enforceability of
any Term Loan Obligation or the validity, enforceability, perfection, priority
or sufficiency of any Lien securing, or guarantee or other supporting obligation
for, any Term Loan Obligation or as to any other matter whatsoever, except the
representations and warranties (1) that the transferor owns free and clear of
all Liens and encumbrances (other than participation interests not prohibited by
the Term Loan Credit Agreement, in which case the purchase price described in
preceding clause (i)(1) shall be appropriately adjusted so that the Eligible ABL
Facility Purchaser or Eligible ABL Facility Purchasers do not pay amounts
represented by any participation interest which remains in effect), and has the
right to convey, whatever claims and interests it may have in respect of the
Term Loan Obligations and (2) as to the amount of its portion of the Term Loan
Obligations being acquired);

 

Page 29



--------------------------------------------------------------------------------

(3) with the purchase price described in preceding clause (i)(1) accompanied by
a waiver by the ABL Facility Security Agent (on behalf of itself and the other
ABL Facility Secured Parties) of all claims arising out of this Agreement and
the transactions contemplated hereby as a result of exercising the purchase
option contemplated by this Section 2.4(g);

(4) with all amounts payable to the various Term Loan Secured Parties in respect
of the assignments described above to be distributed to them by the Term Loan
Security Agent in accordance with their respective holdings of the various Term
Loan Obligations; and

(5) with such purchase to be made pursuant to assignment documentation in form
and substance reasonably satisfactory to, and prepared by counsel for, the Term
Loan Security Agent (with the cost of such counsel to be paid by the Grantors
or, if the Grantors do not make such payment, by the respective Eligible ABL
Facility Purchaser or Eligible ABL Facility Purchasers, who shall have the right
to obtain reimbursement of same from the Grantors); it being understood and
agreed that the Term Loan Security Agent and each other Term Loan Secured Party
shall retain all rights to indemnification as provided in the relevant Term Loan
Documents for all periods prior to any assignment by them pursuant to the
provisions of this Section 2.4(g).

(ii) The right to exercise the purchase option described in Section 2.4(g)(i)
above shall be exercisable and legally enforceable upon at least ten
(10) Business Days’ prior written notice of exercise (which notice, once given,
(A) shall be irrevocable and fully binding on the respective Eligible ABL
Facility Purchaser or Eligible ABL Facility Purchasers except as provided in
clause (iii) below and (B) shall specify a date of purchase not less than five
(5) Business Days, nor more than thirty (30) calendar days, after the date of
the receipt by the Term Loan Security Agent of such notice) given to the Term
Loan Security Agent by an Eligible ABL Facility Purchaser. Neither the Term Loan
Security Agent nor any Term Loan Secured Party shall have any disclosure
obligation to any Eligible Term Loan Purchaser, the ABL Facility Security Agent
or any ABL Facility Secured Party in connection with any exercise of such
purchase option.

(iii) The right to purchase the Term Loan Obligations as described in this
Section 2.4(g) may be exercised (by giving the irrevocable written notice
described in preceding clause (ii)) during the period that (1) begins on the
date occurring three Business Days after the first to occur of (x) the date of
the acceleration of the final maturity of the loans under the Term Loan Credit
Agreement, (y) the occurrence of the final maturity of the loans under the Term
Loan Credit Agreement or (z) the occurrence of an Insolvency or Liquidation
Proceeding with respect to any Borrower or any other Grantor which constitutes
an event of default under the Term Loan Credit Agreement (in each case, so long
as the acceleration, failure to pay amounts due at final maturity or such
Insolvency or Liquidation Proceeding constituting an event of default has not
been rescinded or cured within 10 Business Days after any such event, and so
long as any unpaid amounts constituting Term Loan Obligations remain owing);
provided that if there is any failure to meet the condition described in the
proviso of preceding clause (i) hereof, the aforementioned date shall be
extended until the first date upon which such condition is satisfied, and
(2) ends on the 10th Business Day after the start of the period described in
clause (1) above.

(iv) The obligations of the Term Loan Secured Parties to sell their respective
Term Loan Obligations under this Section 2.4(g) are several and not joint and
several. To the extent

 

Page 30



--------------------------------------------------------------------------------

any Term Loan Secured Party breaches its obligation to sell its Term Loan
Obligations under this Section 2.4(g) (a “Defaulting Term Loan Secured Party”),
nothing in this Section 2.4(g) shall be deemed to require the Term Loan Security
Agent or any Term Loan Secured Party to purchase such Defaulting Term Loan
Secured Party’s Term Loan Obligations for resale to the holders of ABL Facility
Obligations and in all cases, the Term Loan Security Agent and each Term Loan
Secured Party complying with the terms of this Section 2.4(g) shall not be
deemed to be in default of this Agreement or otherwise be deemed liable for any
action or inaction of any Defaulting Term Loan Secured Party; provided that
nothing in this clause (iv) shall require any Eligible ABL Facility Purchaser to
purchase less than all of the Term Loan Obligations.

(v) Each Grantor irrevocably consents to any assignment effected to one or more
Eligible ABL Facility Purchasers pursuant to this Section 2.4(g) (so long as
they meet all eligibility standards contained in all relevant Term Loan
Documents, other than obtaining the consent of any Grantor to an assignment to
the extent required by such Term Loan Documents) for purposes of all Term Loan
Documents and hereby agrees that no further consent to any such assignment
pursuant to this Section 2.4(g) from such Grantor shall be required.

2.5. Insolvency or Liquidation Proceedings.

(a) Finance and Sale Issues. Until the Discharge of Term Loan Obligations has
occurred, if any Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and the Term Loan Security Agent shall
desire to permit the use of cash collateral (as such term is defined in
Section 363(a) of the Bankruptcy Code) constituting Term Loan First Lien
Collateral or to permit any Borrower or any other Grantor to obtain financing,
whether from the Term Loan Secured Parties or any other entity under Section 364
of the Bankruptcy Code or any similar Bankruptcy Law, that is secured by a lien
that is (i) senior or pari passu with the liens on the Term Loan First Lien
Collateral securing the Term Loan Obligations, and (ii) junior to the liens on
the ABL Facility First Lien Collateral securing the ABL Facility Obligations
(each, a “Term Loan DIP Financing”), then the ABL Facility Security Agent, on
behalf of itself and the ABL Facility Secured Parties, agrees that it will not
oppose or raise any objection to or contest (or join with or support any third
party opposing, objecting or contesting) such use of cash collateral
constituting Term Loan First Lien Collateral or to the fact that the providers
of such Term Loan DIP Financing may be granted Liens on the Collateral and will
not request adequate protection or any other relief in connection therewith
(except, as expressly agreed by the Term Loan Security Agent or to the extent
permitted by Section 2.5(c)) and, the ABL Facility Security Agent will
subordinate its Liens in the Term Loan First Lien Collateral to the Liens
securing such Term Loan DIP Financing (and all interest and other obligations
relating thereto); provided that (i) the ABL Facility Security Agent and the
other ABL Facility Secured Parties retain a Lien on the Collateral to secure the
ABL Facility Obligations and, with respect to the ABL Facility First Lien
Collateral only, with the same priority as existed prior to the commencement of
the Insolvency or Liquidation Proceeding, (ii) to the extent that the Term Loan
Security Agent is granted adequate protection in the form of a Lien, the ABL
Facility Security Agent is permitted to seek a Lien (without objection from the
Term Loan Security Agent or any Term Loan Secured Party) on Collateral arising
after the commencement of the Insolvency or Liquidation Proceeding (so long as,
with respect to Term Loan First Lien Collateral, such Lien is junior to the
Liens securing such Term Loan DIP Financing and the Term Loan Obligations), and
(iii) the foregoing provisions of this Section 2.5(a) shall not prevent the ABL
Facility Security Agent and the ABL Facility Secured Parties from objecting to
any provision in any Term Loan DIP Financing relating to any provision or
content of a plan of reorganization or other plan of similar effect under any
Debtor Relief Laws. The ABL Facility Security Agent, on behalf of the ABL
Facility Secured Parties, agrees that it will not raise any objection or oppose
a sale or other disposition of any Term Loan First Lien Collateral free and
clear of its Liens (subject to attachment of Proceeds with respect to the Second
Priority Lien on the Term Loan First Lien Collateral in favor of the ABL
Facility Security Agent in the same

 

Page 31



--------------------------------------------------------------------------------

order and manner as otherwise set forth herein) or other claims under
Section 363 of the Bankruptcy Code, except for any objection or opposition that
could be asserted by any ABL Facility Secured Party as an unsecured creditor in
any such Insolvency or Liquidation Proceeding, if the Term Loan Secured Parties
have consented to such sale or disposition of such assets; provided that the ABL
Facility Security Agent and the other ABL Facility Secured Parties shall be
entitled to seek and exercise Credit Bid Rights in respect of any such sale or
disposition.

(b) Relief from the Automatic Stay. Until the Discharge of Term Loan Obligations
has occurred, the ABL Facility Security Agent, on behalf of itself and the ABL
Facility Secured Parties, agrees that none of them shall seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Term Loan First Lien
Collateral without the prior written consent of the Term Loan Security Agent.

(c) Adequate Protection. The ABL Facility Security Agent, on behalf of itself
and the ABL Facility Secured Parties, agrees that none of them shall contest (or
support any other Person contesting) (i) any request by the Term Loan Security
Agent or the Term Loan Secured Parties for adequate protection with respect to
any Term Loan First Lien Collateral, (ii) so long as the request of adequate
protection is in the form of a replacement lien on the ABL Facility First Lien
Collateral that is junior to the liens on the ABL Facility First Lien Collateral
securing the ABL Facility Obligations, any request by the Term Loan Security
Agent or the Term Loan Secured Parties for adequate protection with respect to
any ABL Facility First Lien Collateral or (iii) any objection by the Term Loan
Security Agent or the Term Loan Secured Parties to any motion, relief, action or
proceeding based on the Term Loan Security Agent or the Term Loan Secured
Parties claiming a lack of adequate protection with respect to the Term Loan
First Lien Collateral. Notwithstanding the foregoing provisions in this
Section 2.5(c), in any Insolvency or Liquidation Proceeding, (A) if the Term
Loan Secured Parties (or any subset thereof) are granted adequate protection in
the form of additional collateral in the nature of assets constituting Term Loan
First Lien Collateral in connection with any Term Loan DIP Financing or use of
cash collateral constituting Term Loan First Lien Collateral, then the ABL
Facility Security Agent, on behalf of itself or any of the ABL Facility Secured
Parties, may seek or request adequate protection in the form of a Lien on such
additional collateral, which Lien will be subordinated to the Liens securing the
Term Loan Obligations and such Term Loan DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens on Term Loan First Lien
Collateral securing the ABL Facility Obligations are so subordinated to the Term
Loan Obligations under this Agreement, and (B) in the event the ABL Facility
Security Agent, on behalf of itself and the ABL Facility Secured Parties, seeks
or requests adequate protection in respect of Term Loan First Lien Collateral
securing ABL Facility Obligations and such adequate protection is granted in the
form of additional collateral in the nature of assets constituting Term Loan
First Lien Collateral, then the ABL Facility Security Agent, on behalf of itself
or any of the ABL Facility Secured Parties, agrees that the Term Loan Security
Agent shall also be granted a senior Lien on such additional collateral as
security for the Term Loan Obligations and for any such Term Loan DIP Financing
and that any Lien on such additional collateral securing the ABL Facility
Obligations shall be subordinated to the Liens on such collateral securing the
Term Loan Obligations and any such Term Loan DIP Financing (and all obligations
relating thereto) and to any other Liens granted to the Term Loan Secured
Parties as adequate protection on the same basis as the other Liens on Term Loan
First Lien Collateral securing the ABL Facility Obligations are so subordinated
to such Term Loan Obligations under this Agreement.

(d) No Waiver. Subject to the proviso in clause (ii) of Section 2.2(a), nothing
contained herein shall prohibit or in any way limit the Term Loan Security Agent
or any Term Loan Secured Party from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by the ABL Facility Security Agent
or any of the ABL Facility Secured Parties in respect of the Term Loan First
Lien Collateral, including the seeking by the ABL Facility Security Agent or any
ABL

 

Page 32



--------------------------------------------------------------------------------

Facility Secured Party of adequate protection in respect thereof or the
asserting by the ABL Facility Security Agent or any ABL Facility Secured Party
of any of its rights and remedies under the ABL Facility Documents or otherwise
in respect thereof.

(e) Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed, pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of Term Loan Obligations
and on account of ABL Facility Obligations, then, to the extent the debt
obligations distributed on account of the Term Loan Obligations and on account
of the ABL Facility Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

(f) Post-Petition Interest.

(i) Neither the ABL Facility Security Agent nor any ABL Facility Secured Party
shall oppose or seek to challenge any claim by the Term Loan Security Agent or
any Term Loan Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Term Loan Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of the Term Loan Secured Party’s Lien on
the Term Loan First Lien Collateral, without regard to the existence of the Lien
of the ABL Facility Security Agent on behalf of the ABL Facility Secured Parties
on the Term Loan First Lien Collateral.

(ii) Neither the Term Loan Security Agent nor any other Term Loan Secured Party
shall oppose or seek to challenge any claim by the ABL Facility Security Agent
or any ABL Facility Secured Party for allowance in any Insolvency or Liquidation
Proceeding of ABL Facility Obligations consisting of post-petition interest,
fees or expenses to the extent of the value of the Lien of the ABL Facility
Security Agent on behalf of the ABL Facility Secured Parties on the Term Loan
First Lien Collateral (after taking into account the Lien of the Term Loan
Secured Parties on the Term Loan First Lien Collateral).

(g) Waiver. The ABL Facility Security Agent, for itself and on behalf of the ABL
Facility Secured Parties, waives any claim it may hereafter have against any
Term Loan Secured Party arising out of the election of any Term Loan Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or
out of any cash collateral or financing arrangement or out of any grant of a
security interest in connection with the Term Loan First Lien Collateral in any
Insolvency or Liquidation Proceeding.

2.6. Reliance; Waivers; Etc.

(a) Reliance. Other than any reliance on the terms of this Agreement, the ABL
Facility Security Agent, on behalf of itself and the ABL Facility Secured
Parties, acknowledges that it and such ABL Facility Secured Parties have (and by
their acceptance of the benefits hereof, each of the ABL Facility Secured
Parties acknowledge that they have), independently and without reliance on the
Term Loan Security Agent or any Term Loan Secured Party, and based on documents
and information deemed by them appropriate, made their own credit analysis and
decision to enter into the ABL Facility Documents and be bound by the terms of
this Agreement and they will continue to make their own credit decision in
taking or not taking any action under the ABL Facility Credit Agreement or this
Agreement.

(b) No Warranties or Liability. The ABL Facility Security Agent, on behalf of
itself and the ABL Facility Secured Parties, acknowledges and agrees (and by
their acceptance of the benefits

 

Page 33



--------------------------------------------------------------------------------

hereof, each of the ABL Facility Secured Parties acknowledge and agree) that the
Term Loan Security Agent and the Term Loan Secured Parties have made no express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Term Loan Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. The Term Loan Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under their
respective Term Loan Documents in accordance with law and as they may otherwise,
in their sole discretion, deem appropriate. The Term Loan Security Agent and the
Term Loan Secured Parties shall have no duty to the ABL Facility Security Agent
or any of the ABL Facility Secured Parties to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with any Borrower or any other Grantor
(including the Term Loan Documents and the ABL Facility Documents), regardless
of any knowledge thereof which they may have or be charged with.

(c) No Waiver of Lien Priorities.

(i) No right of the Term Loan Secured Parties, the Term Loan Security Agent or
any of them to enforce any provision of this Agreement or any Term Loan Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Borrower or any other Grantor or by any act or failure to
act by any Term Loan Secured Party or the Term Loan Security Agent, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the Term Loan Documents or any of the ABL Facility Documents,
regardless of any knowledge thereof which the Term Loan Security Agent or the
Term Loan Secured Parties, or any of them, may have or be otherwise charged
with.

(ii) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of each Borrower and the other Grantors under the Term
Loan Documents and subject to the provisions of Section 2.4(c)), the Term Loan
Secured Parties, the Term Loan Security Agent and any of them may, at any time
and from time to time in accordance with the Term Loan Documents and/or
applicable law, without the consent of, or notice to, the ABL Facility Security
Agent or any ABL Facility Secured Party, without incurring any liabilities to
the ABL Facility Security Agent or any ABL Facility Secured Party and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the ABL
Facility Security Agent or any ABL Facility Secured Party is affected, impaired
or extinguished thereby) do any one or more of the following:

(1) make loans and advances to any Grantor or issue, guaranty or obtain letters
of credit for account of any Grantor or otherwise extend credit to any Grantor,
in any amount and on any terms, whether pursuant to a commitment or as a
discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

(2) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Term Loan Obligations or any Lien on any Term Loan First Lien Collateral or
guaranty thereof or any liability of any of any Borrower or any other Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Term Loan Obligations, without any
restriction as to the amount, tenor or terms of any such increase or extension)
or otherwise amend, renew, exchange, extend, modify or supplement in any manner
any Liens on the Term Loan First Lien Collateral held by the Term Loan Security
Agent or any of the Term Loan Secured Parties, the Term Loan Obligations or any
of the Term Loan Documents;

 

Page 34



--------------------------------------------------------------------------------

(3) sell, exchange, realize upon, enforce or otherwise deal with in any manner
(subject to the terms hereof) and in any order any part of the Term Loan First
Lien Collateral or any liability of any Borrower or any other Grantor to the
Term Loan Secured Parties or the Term Loan Security Agent, or any liability
incurred directly or indirectly in respect thereof;

(4) settle or compromise any Term Loan Obligation or any other liability of any
Borrower or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof; and

(5) exercise or delay in or refrain from exercising any right or remedy against
any Borrower or any other Grantor or any other Person, elect any remedy and
otherwise deal freely with any Borrower, any other Grantor or any Term Loan
First Lien Collateral and any security and any guarantor or any liability of any
Borrower or any other Grantor to the Term Loan Secured Parties or any liability
incurred directly or indirectly in respect thereof.

(iii) The ABL Facility Security Agent, on behalf of itself and the ABL Facility
Secured Parties, also agrees that the Term Loan Secured Parties and the Term
Loan Security Agent shall have no liability to the ABL Facility Security Agent
or any ABL Facility Secured Party, and the ABL Facility Security Agent, on
behalf of itself and the ABL Facility Secured Parties, hereby waives any claim
against any Term Loan Secured Party or the Term Loan Security Agent, arising out
of any and all actions which the Term Loan Secured Parties or the Term Loan
Security Agent may take or permit or omit to take with respect to:

(1) the Term Loan Documents (other than this Agreement);

(2) the collection of the Term Loan Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any Term
Loan First Lien Collateral.

Except as otherwise required by this Agreement, the ABL Facility Security Agent,
on behalf of itself and the ABL Facility Secured Parties, and each other ABL
Facility Secured Party (by its acceptance of the benefit of the ABL Facility
Documents), agrees that the Term Loan Secured Parties and the Term Loan Security
Agent have no duty to the ABL Facility Security Agent or the ABL Facility
Secured Parties in respect of the maintenance or preservation of the Term Loan
First Lien Collateral, the Term Loan Obligations or otherwise.

(iv) The ABL Facility Security Agent, on behalf of itself and the ABL Facility
Secured Parties, and each other ABL Facility Secured Party (by its acceptance of
the benefit of the ABL Facility Documents), agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Term Loan First Lien Collateral or any
other similar rights a junior secured creditor may have under applicable law.

(d) Obligations Unconditional. All rights, interests, agreements and obligations
of the Term Loan Security Agent and the Term Loan Secured Parties and the ABL
Facility Security Agent and the ABL Facility Secured Parties, respectively,
hereunder shall remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any Term Loan Document or any ABL
Facility Document;

 

Page 35



--------------------------------------------------------------------------------

(ii) except as otherwise set forth in this Agreement, any change permitted
hereunder in the time, manner or place of payment of, or in any other terms of,
all or any of the Term Loan Obligations or ABL Facility Obligations, or any
amendment or waiver or other modification permitted hereunder, whether by course
of conduct or otherwise, of the terms of any Term Loan Document or any ABL
Facility Document;

(iii) except as otherwise set forth in this Agreement, any exchange of any
security interest in any Term Loan First Lien Collateral or any amendment,
waiver or other modification permitted hereunder, whether in writing or by
course of conduct or otherwise, of all or any of the Term Loan Obligations or
ABL Facility Obligations;

(iv) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Borrower or any other Grantor; or

(v) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Borrower or any other Grantor in respect of the Term
Loan Obligations, or of the ABL Facility Security Agent or any ABL Facility
Secured Party in respect of this Agreement.

 

Section 3. ABL Facility First Lien Collateral.

3.1. Lien Priorities.

(a) Relative Priorities. Notwithstanding (i) the time, manner, order or method
of grant, creation, attachment or perfection of any Liens securing the Term Loan
Obligations granted on the ABL Facility First Lien Collateral or of any Liens
securing the ABL Facility Obligations granted on the ABL Facility First Lien
Collateral, (ii) the validity or enforceability of the security interests and
Liens granted in favor of any Security Agent or any Secured Party on the ABL
Facility First Lien Collateral, (iii) the date on which any ABL Facility
Obligations or Term Loan Obligations are made or extended, (iv) any provision of
the UCC or any other applicable law, including any rule for determining priority
thereunder or under any other law or rule governing the relative priorities of
secured creditors, including with respect to real property or fixtures, (v) any
provision set forth in any ABL Facility Document or any Term Loan Document
(other than this Agreement), (vi) the possession or control by any Security
Agent or any Secured Party or any bailee of all or any part of any ABL Facility
First Lien Collateral as of the date hereof or otherwise, (vii) any failure by
any ABL Facility Secured Party to perfect its security interests in the ABL
Facility First Lien Collateral or (viii) any other circumstance whatsoever, the
Term Loan Security Agent, on behalf of itself and the Term Loan Secured Parties,
hereby agrees that:

(i) any Lien on the ABL Facility First Lien Collateral securing any ABL Facility
Obligations now or hereafter held by or on behalf of the ABL Facility Security
Agent or any ABL Facility Secured Party or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in all respects and prior to any
Lien on the ABL Facility First Lien Collateral securing any of the Term Loan
Obligations; and

(ii) any Lien on the ABL Facility First Lien Collateral now or hereafter held by
or on behalf of the Term Loan Security Agent or any Term Loan Secured Party or
any agent or trustee therefor regardless of how acquired, whether by grant,
possession, statute, operation of law or court order, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the ABL Facility
First Lien Collateral securing any ABL Facility Obligations.

 

Page 36



--------------------------------------------------------------------------------

All Liens on the ABL Facility First Lien Collateral securing any ABL Facility
Obligations shall be and remain senior in all respects and prior to all Liens on
the ABL Facility First Lien Collateral securing any Term Loan Obligations for
all purposes, whether or not such Liens securing any ABL Facility Obligations
are subordinated to any Lien securing any other obligation of any Borrower, any
other Grantor or any other Person (but only to the extent that such
subordination is permitted pursuant to the terms of the ABL Facility Credit
Agreement and the Term Loan Credit Agreement, or as contemplated in
Section 3.5). The parties hereto acknowledge and agree that it is their intent
that the Term Loan Obligations (and the security therefor) constitute a separate
and distinct class (and separate and distinct claims) from the ABL Facility
Obligations (and the security therefor).

(b) Prohibition on Contesting Liens. Each of the Term Loan Security Agent, for
itself and on behalf of each Term Loan Secured Party, and the ABL Facility
Security Agent, for itself and on behalf of each ABL Facility Secured Party,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), (i) the priority, validity, extent, perfection or
enforceability of a Lien held by or on behalf of any of the ABL Facility Secured
Parties in the ABL Facility First Lien Collateral or by or on behalf of any of
the Term Loan Secured Parties in the Term Loan First Lien Collateral, as the
case may be, (ii) the validity or enforceability of any Term Loan Security
Document (or any Term Loan Obligations thereunder) or any ABL Facility Security
Document (or any ABL Facility Obligations thereunder) or (iii) the relative
rights and duties of the holders of the ABL Facility Obligations and the Term
Loan Obligations granted and/or established in this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
either of the Security Agents or any Secured Party to enforce this Agreement,
including the priority of the Liens on the ABL Facility First Lien Collateral
securing the ABL Facility Obligations and the Term Loan Obligations as provided
in Sections 3.1(a) and 3.2(a).

(c) No New Liens. So long as the Discharge of ABL Facility Obligations has not
occurred, except as contemplated by Section 2.1(f) or Section 3.5(c), the
parties hereto agree that no Borrower nor any other Grantor shall grant or
permit any additional Liens on any asset or property of any Grantor to secure
any Term Loan Obligation unless it has granted or contemporaneously grants (i) a
First Priority Lien on such asset or property to secure the ABL Facility
Obligations if such asset or property constitutes ABL Facility First Lien
Collateral or (ii) a Second Priority Lien on such asset or property to secure
the ABL Facility Obligations if such asset or property constitutes Term Loan
First Lien Collateral. To the extent that the provisions of clause (i) in the
immediately preceding sentence are not complied with for any reason, without
limiting any other rights and remedies available to the ABL Facility Security
Agent and/or the ABL Facility Secured Parties, the Term Loan Security Agent, on
behalf of Term Loan Secured Parties, agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens on the ABL
Facility First Lien Collateral granted in contravention of such clause (i) of
this Section 3.1(c) shall be subject to Section 3.3.

(d) Effectiveness of Lien Priorities. Each of the parties hereto acknowledges
that the Lien priorities provided for in this Agreement shall not be affected or
impaired in any manner whatsoever, including, without limitation, on account of:
(i) the invalidity, irregularity or unenforceability of all or any part of the
ABL Facility Documents or the Term Loan Documents; (ii) any amendment, change or
modification of any ABL Facility Documents or Term Loan Documents not in
contravention of the terms of this Agreement; or (iii) any impairment,
modification, change, exchange, release or subordination of or limitation on,
any liability of, or stay of actions or lien enforcement proceedings against,
Holdings or any of its Subsidiaries party to any of the ABL Facility Documents
or

 

Page 37



--------------------------------------------------------------------------------

Term Loan Documents, its property, or its estate in bankruptcy resulting from
any bankruptcy, arrangement, readjustment, composition, liquidation,
rehabilitation, similar proceeding or otherwise involving or affecting any
Secured Party.

3.2. Exercise of Remedies.

(a) So long as the Discharge of ABL Facility Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Borrower or any other Grantor:

(i) neither the Term Loan Security Agent nor any of the Term Loan Secured
Parties (x) will exercise or seek to exercise any rights or remedies (including,
without limitation, setoff) with respect to any ABL Facility First Lien
Collateral (including, without limitation, the exercise of any right under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement in respect of ABL Facility First Lien
Collateral to which the Term Loan Security Agent or any Term Loan Secured Party
is a party) or institute or commence, or join with any Person (other than the
ABL Facility Security Agent and the ABL Facility Secured Parties) in commencing
any action or proceeding with respect to such rights or remedies (including any
action of foreclosure), enforcement, collection or execution; provided, however,
that the Term Loan Security Agent may exercise any or all such rights in
accordance with the Term Loan Documents after the passage of a period of 180
days from the date of delivery of a notice in writing to the ABL Facility
Security Agent of the Term Loan Security Agent’s intention to exercise its right
to take such actions (the “Term Loan Standstill Period”); provided, further,
however, notwithstanding anything herein to the contrary, neither the Term Loan
Security Agent nor any Term Loan Secured Party will exercise any rights or
remedies with respect to any ABL Facility First Lien Collateral if,
notwithstanding the expiration of the Term Loan Standstill Period, the ABL
Facility Security Agent or ABL Facility Secured Parties shall have commenced and
be diligently pursuing in good faith the exercise of any of their rights or
remedies with respect to a material portion of the ABL Facility First Lien
Collateral (prompt notice of such exercise to be given to the Term Loan Security
Agent, it being understood and agreed that any failure to provide such notice
shall not impair any of the ABL Facility Security Agent’s or the ABL Facility
Secured Parties’ rights hereunder), (y) will contest, protest or object to any
foreclosure proceeding or action brought by the ABL Facility Security Agent or
any ABL Facility Secured Party with respect to, or any other exercise by the ABL
Facility Security Agent or any ABL Facility Secured Party of any rights and
remedies relating to, the ABL Facility First Lien Collateral under the ABL
Facility Documents or otherwise, and (z) subject to its rights under clause
(i)(x) above, will object to the forbearance by the ABL Facility Security Agent
or the ABL Facility Secured Parties from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the ABL Facility First Lien Collateral, in each case so long as the respective
interests of the Term Loan Secured Parties attach to the Proceeds thereof
subject to the relative priorities described in Section 3.1; provided, however,
that nothing in this Section 3.2(a) shall be construed to authorize the Term
Loan Security Agent or any Term Loan Secured Party to sell any ABL Facility
First Lien Collateral free of the Lien of the ABL Facility Security Agent or any
ABL Facility Secured Party; and

(ii) subject to clause (i)(x) above, the ABL Facility Security Agent and the ABL
Facility Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including set off and the right to credit bid their debt) and
make determinations regarding the disposition of, or restrictions with respect
to, the ABL Facility First Lien Collateral without any consultation with or the
consent of the Term Loan Security Agent or any Term Loan Secured Party;
provided, that:

(1) in any Insolvency or Liquidation Proceeding commenced by or against
Holdings, any Borrower or any other Grantor, the Term Loan Security Agent and
any Term Loan Secured Party may file a claim or statement of interest with
respect to the ABL Facility Obligations;

 

Page 38



--------------------------------------------------------------------------------

(2) the Term Loan Security Agent and any Term Loan Secured Party may take any
action (not adverse to the priority status of the Liens on the ABL Facility
First Lien Collateral securing the ABL Facility Obligations, or the rights of
any ABL Facility Security Agent or the ABL Facility Secured Parties to exercise
remedies in respect thereof) in accordance with the Term Loan Documents in order
to preserve or protect its Lien on the ABL Facility First Lien Collateral;

(3) the Term Loan Secured Parties shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of the Term Loan Secured Parties,
including without limitation any claims secured by the ABL Facility First Lien
Collateral, if any, in each case in accordance with the terms of this Agreement;

(4) the Term Loan Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with the terms of this
Agreement and to the extent not prohibited by any other provision of this
Agreement;

(5) the Term Loan Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the ABL Facility First Lien Collateral; and

(6) the Term Loan Security Agent or any Term Loan Secured Party may exercise any
of its rights or remedies with respect to the ABL Facility First Lien Collateral
in accordance with the Term Loan Documents after the termination of the Term
Loan Standstill Period to the extent permitted by clause (i)(x) above.

Subject to clause (i)(x) above, in exercising rights and remedies with respect
to the ABL Facility First Lien Collateral, the ABL Facility Security Agent and
the ABL Facility Secured Parties may enforce the provisions of the ABL Facility
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of ABL Facility First Lien Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC and of a secured
creditor under any other applicable law.

(b) The Term Loan Security Agent, on behalf of itself and the Term Loan Secured
Parties, agrees that it will not take or receive any ABL Facility First Lien
Collateral or any Proceeds of ABL Facility First Lien Collateral in connection
with the exercise of any right or remedy (including setoff) with respect to any
ABL Facility First Lien Collateral unless and until the Discharge of ABL
Facility Obligations has occurred, except as expressly provided in the first
proviso in clause (i)(x) of Section 3.2(a) or in the proviso in clause (ii) of
Section 3.2(a). Without limiting the generality of the

 

Page 39



--------------------------------------------------------------------------------

foregoing, unless and until the Discharge of ABL Facility Obligations has
occurred, except as expressly provided in the first proviso in clause (i)(x) of
Section 3.2(a) or in the proviso in clause (ii) of Section 3.2(a), the sole
right of the Term Loan Security Agent and the Term Loan Secured Parties with
respect to the ABL Facility First Lien Collateral is to hold a Lien on the ABL
Facility First Lien Collateral pursuant to the Term Loan Documents for the
period and to the extent granted therein and to receive a share of the Proceeds
thereof, if any, after the Discharge of ABL Facility Obligations has occurred in
accordance with the terms hereof, the Term Loan Documents and applicable law.

(c) Subject to the first proviso in clause (i)(x) of Section 3.2(a), the proviso
in clause (ii) of Section 3.2(a):

(i) the Term Loan Security Agent, for itself and on behalf of the Term Loan
Secured Parties, agrees that the Term Loan Security Agent and the Term Loan
Secured Parties will not take any action that would hinder, delay, limit or
prohibit any exercise of remedies under the ABL Facility Documents with respect
to the ABL Facility First Lien Collateral, including any collection, sale,
lease, exchange, transfer or other disposition of the ABL Facility First Lien
Collateral, whether by foreclosure or otherwise, or that would limit,
invalidate, avoid or set aside any Lien or ABL Facility Security Document with
respect to the ABL Facility First Lien Collateral or subordinate the priority of
the ABL Facility Obligations to the Term Loan Obligations with respect to the
ABL Facility First Lien Collateral or grant the Liens with respect to the ABL
Facility First Lien Collateral securing the Term Loan Obligations equal ranking
to the Liens with respect to the ABL Facility First Lien Collateral securing the
ABL Facility Obligations, and

(ii) the Term Loan Security Agent, for itself and on behalf of the Term Loan
Secured Parties, hereby waives any and all rights it or the Term Loan Secured
Parties may have as a junior lien creditor with respect to the ABL Facility
First Lien Collateral or otherwise to object to the manner in which the ABL
Facility Security Agent or the ABL Facility Secured Parties seek to enforce or
collect the ABL Facility Obligations or the Liens granted in any of the ABL
Facility First Lien Collateral, in any such case except to the extent such
enforcement or collection is in violation of the terms of this Agreement,
regardless of whether any action or failure to act by or on behalf of the ABL
Facility Security Agent or ABL Facility Secured Parties is adverse to the
interest of the Term Loan Secured Parties.

(d) The Term Loan Security Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Term Loan Document (other
than this Agreement) shall be deemed to restrict in any way the rights and
remedies of the ABL Facility Security Agent or the ABL Facility Secured Parties
with respect to the ABL Facility First Lien Collateral as set forth in this
Agreement and the ABL Facility Documents.

3.3. Payments Over.

So long as the Discharge of ABL Facility Obligations has not occurred, any ABL
Facility First Lien Collateral, Cash Proceeds thereof or non-cash Proceeds
constituting ABL Facility First Lien Collateral (or any distribution in respect
of the ABL Facility First Lien Collateral, whether or not expressly
characterized as such) received by the Term Loan Security Agent or any Term Loan
Secured Party in connection with the exercise of any right or remedy (including
set off) relating to the ABL Facility First Lien Collateral or otherwise that is
inconsistent with this Agreement shall be segregated and held in trust and
forthwith paid over to the ABL Facility Security Agent, for the benefit of the
ABL Facility Secured Parties, for application in accordance with Section 5.2
below, in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct. The ABL Facility

 

Page 40



--------------------------------------------------------------------------------

Security Agent is hereby authorized to make any such endorsements as agent for
the Term Loan Security Agent or any such Term Loan Secured Parties. This
authorization is coupled with an interest and is irrevocable until the Discharge
of ABL Facility Obligations.

3.4. Other Agreements.

(a) Releases.

(i) If, in connection with:

(1) the exercise of any ABL Facility Security Agent’s remedies in respect of the
ABL Facility First Lien Collateral provided for in any ABL Facility Document
(with the Proceeds thereof being applied to the ABL Facility Obligations),
including any sale, lease, exchange, transfer or other disposition of any such
ABL Facility First Lien Collateral; or

(2) any sale, lease, exchange, transfer or other disposition of any ABL Facility
First Lien Collateral permitted under the terms of the ABL Facility Documents
and the Term Loan Documents (other than in connection with the Discharge of ABL
Facility Obligations),

the ABL Facility Security Agent, for itself or on behalf of any of the ABL
Facility Secured Parties, releases any of its Liens on any part of the ABL
Facility First Lien Collateral, then the Liens, if any, of the Term Loan
Security Agent, for itself or for the benefit of the Term Loan Secured Parties,
on such ABL Facility First Lien Collateral (but not the Proceeds thereof, which
shall be subject to the priorities set forth in this Agreement) shall be
automatically, unconditionally and simultaneously released and the Term Loan
Security Agent, for itself or on behalf of any such Term Loan Secured Parties,
promptly shall execute and deliver to the ABL Facility Security Agent or such
Grantor such termination statements, releases and other documents as the ABL
Facility Security Agent or such Grantor may request to effectively confirm such
release.

(ii) Until the Discharge of ABL Facility Obligations occurs, the Term Loan
Security Agent, for itself and on behalf of the Term Loan Secured Parties,
hereby irrevocably constitutes and appoints the ABL Facility Security Agent and
any officer or agent of the ABL Facility Security Agent, with full power of
substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of the Term Loan Security Agent or
such holder or in the ABL Facility Security Agent’s own name, from time to time
in the ABL Facility Security Agent’s discretion, for the purpose of carrying out
the terms of this Section 3.4(a) with respect to ABL Facility First Lien
Collateral, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 3.4(a) with respect to ABL Facility First Lien Collateral,
including any endorsements or other instruments of transfer or release.

(iii) Until the Discharge of ABL Facility Obligations occurs, to the extent that
the ABL Facility Secured Parties (a) have released any Lien on ABL Facility
First Lien Collateral and any such Lien is later reinstated or (b) obtain any
new First Priority Liens on assets constituting ABL Facility First Lien
Collateral from Grantors, then the Term Loan Secured Parties shall be granted a
Second Priority Lien on any such ABL Facility First Lien Collateral.

(iv) If, prior to the Discharge of ABL Facility Obligations, a subordination of
the ABL Facility Security Agent’s Lien on any ABL Facility First Lien Collateral
is permitted under the ABL Facility Credit Agreement and the Term Loan Credit
Agreement to another Lien permitted under the ABL Facility Credit Agreement and
the Term Loan Credit Agreement (an

 

Page 41



--------------------------------------------------------------------------------

“ABL Facility Collateral Priority Lien”), then the ABL Facility Security Agent
is authorized to execute and deliver a subordination agreement with respect
thereto in form and substance satisfactory to it, and the Term Loan Security
Agent, for itself and on behalf of the Term Loan Secured Parties, shall promptly
execute and deliver to the ABL Facility Security Agent an identical
subordination agreement subordinating the Liens of the Term Loan Security Agent
for the benefit of (and behalf of) the Term Loan Secured Parties to such ABL
Facility Collateral Priority Lien.

(b) Insurance. Unless and until the Discharge of ABL Facility Obligations has
occurred, the ABL Facility Security Agent and the ABL Facility Secured Parties
shall have the sole and exclusive right, subject to the rights of the Grantors
under the ABL Facility Documents, to adjust settlement for any Insurance policy
covering the ABL Facility First Lien Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) in respect of the ABL Facility
First Lien Collateral; provided that, if any Insurance claim includes both ABL
Facility First Lien Collateral and Term Loan First Lien Collateral, the insurer
will not settle such claim separately with respect to ABL Facility First Lien
Collateral and Term Loan First Lien Collateral, and if the Security Agents are
unable after negotiating in good faith to agree on the settlement for such
claim, either Security Agent may apply to a court of competent jurisdiction to
make a determination as to the settlement of such claim, and the court’s
determination shall be binding upon the parties. If the Term Loan Security Agent
or any Term Loan Secured Party shall, at any time, receive any Proceeds of any
such Insurance policy or any such award or payment in contravention of this
Section 3.4(b), it shall pay such Proceeds over to the ABL Facility Security
Agent in accordance with the terms of Section 5.1(c).

(c) Amendments to, and Refinancing of, Term Loan Documents.

(i) Subject to the ABL Facility Credit Agreement (as in effect on the date
hereof), the Term Loan Documents may be amended, restated, amended and restated,
replaced, supplemented or otherwise modified in accordance with their terms and
the Term Loan Documents may be Refinanced, in each case, without notice to, or
the consent of, the ABL Facility Security Agent or the other ABL Facility
Secured Parties (but subject to the requirements of the immediately following
sentence and of Section 2.4(f) above), all without affecting the lien
subordination or other provisions of this Agreement. The Term Loan Documents may
be Refinanced to the extent the terms and conditions of such Refinancing
Indebtedness meet the requirements of each Credit Agreement and the holders of
such Refinancing Indebtedness bind themselves in a writing addressed to the ABL
Facility Security Agent and the ABL Facility Secured Parties to the terms of
this Agreement; provided that if such Refinancing Indebtedness is secured by a
Lien on any Collateral the holders of such Refinancing Indebtedness shall be
deemed bound by the terms hereof regardless of whether or not any such writing
is provided.

(ii) The Grantors agree that each Term Loan Security Document shall include the
following language (with any necessary modifications to give effect to
applicable definitions) (or language to similar effect approved by the ABL
Facility Security Agent):

“Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Term Loan Security Agent pursuant to this Agreement in
any ABL Facility First Lien Collateral and the exercise of any right or remedy
by the Term Loan Security Agent with respect to any ABL Facility First Lien
Collateral hereunder are subject to the provisions of the Intercreditor
Agreement, dated as of August 19, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among PC
Intermediate Holdings, Inc., a Delaware corporation, Party City

 

Page 42



--------------------------------------------------------------------------------

Holdings Inc., a Delaware corporation, Party City Corporation, a Delaware
corporation, the other Grantors from time to time party thereto, JPMorgan Chase
Bank, N.A. (“JPM”), as ABL Facility Security Agent, Deutsche Bank AG New York
Branch (“DBNY”), as Term Loan Security Agent, and certain other Persons party or
that may become party thereto from time to time. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”

(iii) In the event any ABL Facility Security Agent or any ABL Facility Secured
Party and the relevant Grantor enter into any amendment, waiver or consent in
respect of any of the ABL Facility Security Documents for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any ABL Facility Security Document or changing in any manner the
rights of the ABL Facility Security Agent, such ABL Facility Secured Parties,
any Borrower or any other Grantor thereunder, in each case with respect to or
relating to the ABL Facility First Lien Collateral, then such amendment, waiver
or consent shall apply automatically to any comparable provision of the
Comparable Term Loan Security Document without the consent of the Term Loan
Security Agent or the Term Loan Secured Parties and without any action by the
Term Loan Security Agent, any Borrower or any other Grantor, provided, that
(A) no such amendment, waiver or consent shall have the effect of (i) removing
assets that constitute ABL Facility First Lien Collateral subject to the Lien of
the Term Loan Security Documents, except to the extent that a release of such
Lien is permitted or required by Section 3.4(a) and provided that there is a
corresponding release of such Lien securing the ABL Facility Obligations,
(ii) imposing duties on the Term Loan Security Agent without its consent or
(iii) permitting other liens on the ABL Facility First Lien Collateral not
permitted under the terms of the Term Loan Documents or Section 3.5 and
(B) notice of such amendment, waiver or consent shall have been given to the
Term Loan Security Agent within ten (10) Business Days after the effective date
of such amendment, waiver or consent (although the failure to give any such
notice shall in no way affect the effectiveness of any such amendment, waiver or
consent).

(iv) The ABL Facility Security Agent shall endeavor to give prompt notice of any
amendment, waiver or consent of a ABL Facility Document to the Term Loan
Security Agent after the effective date of such amendment, waiver or consent;
provided, that the failure of the ABL Facility Security Agent to give any such
notice shall not affect the priority of the ABL Facility Security Agent’s Liens
as provided herein or the validity or effectiveness of any such notice as
against the Grantors or any of their Subsidiaries.

(d) Rights As Unsecured Creditors. Except as otherwise set forth in this
Agreement, the Term Loan Security Agent and the Term Loan Secured Parties may
exercise rights and remedies as unsecured creditors against any Borrower or any
other Grantor in accordance with the terms of the Term Loan Documents to which
it is a party and applicable law. Except as otherwise set forth in this
Agreement, nothing in this Agreement shall prohibit the receipt by the Term Loan
Security Agent or any Term Loan Secured Party of the required payments of
interest, principal and other amounts in respect of the Term Loan Obligations so
long as such receipt is not the direct or indirect result of the exercise by the
Term Loan Security Agent or any Term Loan Secured Party of rights or remedies as
a secured creditor (including set off) in respect of the ABL Facility First Lien
Collateral in contravention of this Agreement or enforcement in contravention of
this Agreement of any Lien held by any of them. In the event the Term Loan
Security Agent or any other Term Loan Secured Party becomes a judgment lien
creditor in respect of any ABL Facility First Lien Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subordinated to the Liens securing ABL Facility Obligations on the same basis as
the other Liens on the ABL Facility First Lien Collateral securing the

 

Page 43



--------------------------------------------------------------------------------

Term Loan Obligations are so subordinated to such ABL Facility Obligations under
this Agreement. Nothing in this Agreement impairs or otherwise adversely affects
any rights or remedies the ABL Facility Security Agent or the other ABL Facility
Secured Parties may have with respect to the ABL Facility First Lien Collateral.

(e) Bailee for Perfection.

(i) The ABL Facility Security Agent agrees to hold or control that part of the
ABL Facility First Lien Collateral that is in its possession or control (or in
the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the UCC
or other applicable law (such ABL Facility First Lien Collateral being the
“Pledged ABL Facility First Lien Collateral”) as collateral agent for the ABL
Facility Secured Parties and as bailee for and, with respect to any ABL Facility
First Lien Collateral that cannot be perfected in such manner, as agent for, the
Term Loan Security Agent (on behalf of the Term Loan Secured Parties) and any
assignee thereof solely for the purpose of perfecting the security interest
granted under the ABL Facility Documents and the Term Loan Documents,
respectively, subject to the terms and conditions of this Section 3.4(e).

(ii) Subject to the terms of this Agreement, until the Discharge of ABL Facility
Obligations has occurred, the ABL Facility Security Agent shall be entitled to
deal with the Pledged ABL Facility First Lien Collateral in accordance with the
terms of the ABL Facility Documents as if the Liens of the Term Loan Security
Agent under the Term Loan Security Documents did not exist. The rights of the
Term Loan Security Agent shall at all times be subject to the terms of this
Agreement and to the ABL Facility Security Agent’s rights under the ABL Facility
Documents.

(iii) The ABL Facility Security Agent shall have no obligation whatsoever to any
ABL Facility Secured Party, the Term Loan Security Agent or any Term Loan
Secured Party to ensure that the Pledged ABL Facility First Lien Collateral is
genuine or owned by any of the Grantors or to preserve rights or benefits of any
Person except as expressly set forth in this Section 3.4(e). The duties or
responsibilities of the ABL Facility Security Agent under this Section 3.4(e)
shall be limited solely to holding the Pledged ABL Facility First Lien
Collateral as bailee or agent in accordance with this Section 3.4(e).

(iv) The ABL Facility Security Agent acting pursuant to this Section 3.4(e)
shall not have by reason of the ABL Facility Security Documents, the Term Loan
Security Documents, this Agreement or any other document a fiduciary
relationship in respect of any ABL Facility Secured Party, the Term Loan
Security Agent or any Term Loan Secured Party, and each of the foregoing hereby
waives and releases the ABL Facility Security Agent from all claims and
liabilities arising pursuant to the ABL Facility Security Agent’s role under
this Section 3.4(e) as gratuitous bailee and agent with respect to the Pledged
ABL Facility First Lien Collateral.

(v) Upon the Discharge of ABL Facility Obligations, the ABL Facility Security
Agent shall deliver or cause to be delivered the remaining Pledged ABL Facility
First Lien Collateral (if any) in its possession or in the possession of its
agents or bailees, together with any necessary endorsements, (I) first, to the
Term Loan Security Agent to the extent Term Loan Obligations remain outstanding
and (II) second, to the applicable Grantor to the extent no ABL Facility
Obligations or Term Loan Obligations remain outstanding (in each case, so as to
allow such Person to obtain control of such Pledged ABL Facility First Lien
Collateral) and will cooperate with the Term Loan Security Agent or such
Grantor, as the case may be, in assigning (without recourse to or warranty by
the ABL Facility Security Agent or any ABL Facility

 

Page 44



--------------------------------------------------------------------------------

Secured Party or agent or bailee thereof) control over any other Pledged ABL
Facility First Lien Collateral under its control. The ABL Facility Security
Agent further agrees to take all other action reasonably requested by such
Person (at the sole cost and expense of the Grantors or such Person) in
connection with such Person obtaining a first priority interest in the Pledged
ABL Facility First Lien Collateral or as a court of competent jurisdiction may
otherwise direct.

(vi) Notwithstanding anything to the contrary herein, if, for any reason, any
Term Loan Obligations remain outstanding upon the Discharge of ABL Facility
Obligations, all rights of the ABL Facility Security Agent hereunder and under
the Term Loan Security Documents or the ABL Facility Security Documents (1) with
respect to the delivery and control of any part of the ABL Facility First Lien
Collateral, and (2) to direct, instruct, vote upon or otherwise influence the
maintenance or disposition of such ABL Facility First Lien Collateral, shall
immediately, and (to the extent permitted by law) without further action on the
part of either of the Term Loan Security Agent or the ABL Facility Security
Agent, pass to the Term Loan Security Agent, who shall thereafter hold such
rights for the benefit of the Term Loan Secured Parties. Each of the ABL
Facility Security Agent and the Grantors agrees that it will, if any Term Loan
Obligations remain outstanding upon the Discharge of ABL Facility Obligations,
take any other action required by any law or reasonably requested by the Term
Loan Security Agent (subject to any limitations set forth in the Term Loan
Facility Documents), in connection with the Term Loan Security Agent’s
establishment and perfection of a First Priority security interest in the ABL
Facility First Lien Collateral.

(vii) Notwithstanding anything to the contrary contained herein, if for any
reason, prior to the Discharge of Term Loan Obligations, the ABL Facility
Security Agent acquires possession of any Pledged Term Loan First Lien
Collateral, the ABL Facility Security Agent shall hold same as bailee and/or
agent to the same extent as is provided in preceding clause (i) with respect to
Pledged ABL Facility First Lien Collateral, provided that as soon as is
practicable the ABL Facility Security Agent shall deliver or cause to be
delivered such Pledged Term Loan First Lien Collateral to the Term Loan Security
Agent in a manner otherwise consistent with the requirements of preceding clause
(v).

(f) When Discharge of ABL Facility Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if concurrently with (or
immediately after) the Discharge of ABL Facility Obligations, any Borrower
and/or any other Grantor enters into any Permitted Refinancing of any ABL
Facility Obligations, then such Discharge of ABL Facility Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement,
and the obligations under the Permitted Refinancing shall automatically be
treated as ABL Facility Obligations (together with the ABL Facility Bank Product
Agreements and ABL Facility Secured Hedging Agreements on the basis provided in
the definition of “ABL Loan Documents” contained herein) for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, the term “ABL Facility Credit Agreement”
shall be deemed appropriately modified to refer to such Permitted Refinancing
and the ABL Facility Security Agent under such ABL Facility Documents shall be a
ABL Facility Security Agent for all purposes hereof and the new secured parties
under such ABL Facility Documents (together with the ABL Facility Bank Product
Creditors and ABL Secured Hedging Creditors as provided herein) shall
automatically be treated as ABL Facility Secured Parties for all purposes of
this Agreement. Upon receipt of a notice stating that any Borrower and/or any
other Grantor has entered into a new ABL Facility Document in respect of a
Permitted Refinancing of ABL Facility Obligations (which notice shall include
the identity of the new agent with respect to such Refinancing Indebtedness,
such agent, the “New ABL Facility Security Agent”), and delivery by the New ABL
Facility Security Agent of an Intercreditor Agreement Joinder to each other
Security Agent hereunder, the Term Loan Security Agent shall promptly (i) enter
into such documents and agreements

 

Page 45



--------------------------------------------------------------------------------

(including amendments or supplements to this Agreement) as any Borrower or such
New ABL Facility Security Agent shall reasonably request in order to provide to
the New ABL Facility Security Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and
(ii) deliver to the New ABL Facility Security Agent any Pledged ABL Facility
First Lien Collateral held by the Term Loan Security Agent together with any
necessary endorsements (or otherwise allow the New ABL Facility Security Agent
to obtain control of such Pledged ABL Facility First Lien Collateral). The New
ABL Facility Security Agent shall agree to be bound by the terms of this
Agreement. If the new ABL Facility Obligations under the new ABL Facility
Documents are secured by assets of the Grantors of the type constituting ABL
Facility First Lien Collateral that do not also secure the Term Loan
Obligations, then the Term Loan Obligations shall be secured at such time by a
Second Priority Lien on such assets to the same extent provided in the Term Loan
Security Documents with respect to the other ABL Facility First Lien Collateral.
If the new ABL Facility Obligations under the new ABL Facility Documents are
secured by assets of the Grantors of the type constituting Term Loan First Lien
Collateral that do not also secure the Term Loan Obligations, then the Term Loan
Obligations shall be secured at such time by a First Priority Lien on such
assets to the same extent provided in the Term Loan Security Documents with
respect to the other Term Loan First Lien Collateral.

(g) Option to Purchase ABL Facility Obligations.

(i) Without prejudice to the enforcement of remedies by the ABL Facility
Security Agent and the ABL Facility Secured Parties, any Person or Persons (in
each case who must meet all eligibility standards contained in all relevant ABL
Facility Documents) at any time or from time to time designated by the holders
of more than 50% in aggregate outstanding principal amount of the Term Loan
Obligations under the Term Loan Credit Agreement (an “Eligible Term Loan
Purchaser”) shall have the right to purchase by way of assignment (and shall
thereby also assume all commitments and duties of the ABL Facility Secured
Parties other than in respect of services giving rise to ABL Facility Bank
Product Obligations), at any time during the exercise period described in clause
(iii) below of this Section 3.4(g), all, but not less than all, of the ABL
Facility Obligations (other than the ABL Facility Obligations of a Defaulting
ABL Facility Secured Party), including all principal of and accrued and unpaid
interest and fees on and all prepayment or acceleration penalties and premiums
in respect of all ABL Facility Obligations outstanding at the time of purchase;
provided that at the time of (and as a condition to) any purchase pursuant to
this Section 3.4(g), all commitments pursuant to any then outstanding ABL
Facility Credit Agreement shall have terminated and all ABL Facility Secured
Hedging Agreements and ABL Facility Bank Product Agreements also shall have been
terminated in accordance with their terms. Any purchase pursuant to this
Section 3.4(g)(i) shall be made as follows:

(1) for (x) a purchase price equal to the sum of (A) in the case of all loans,
advances or other similar extensions of credit that constitute ABL Facility
Obligations (including unreimbursed amounts drawn in respect of letters of
credit, but excluding the undrawn amount of then outstanding letters of credit
and excluding ABL Facility Bank Product Obligations), 100% of the principal
amount thereof and all accrued and unpaid interest thereon through the date of
purchase (without regard, however, to any acceleration or other prepayment
penalties or premiums other than customary breakage costs), (B) in the case of
any ABL Facility Bank Product Obligations, cash collateral in such amounts as
the ABL Facility Security Agent reasonably determines is necessary to secure the
ABL Facility Security Agent and the other ABL Facility Secured Parties in
connection with such ABL Facility Bank Product Obligations, (C) in the case of
the undrawn amount of then outstanding letters of credit, cash collateral in the
amount of 100% of the aggregate undrawn amount of such letters of credit, (D) in
the case of any ABL Facility Secured Hedging Agreement, the aggregate amount
then owing to each ABL Facility Hedging Creditor

 

Page 46



--------------------------------------------------------------------------------

(which is an ABL Facility Secured Party) thereunder pursuant to the terms of the
respective ABL Facility Secured Hedging Agreement, including, without
limitation, all amounts owing to such ABL Facility Hedging Creditor as a result
of the termination (or early termination) thereof (in each case, to the extent
of its interest as an ABL Facility Secured Party) and (E) all accrued and unpaid
fees, expenses, indemnities and other amounts (other than any prepayment
penalties or premiums or similar fees) through the date of purchase; and (y) an
obligation on the part of the respective Eligible Term Loan Purchasers (which
shall be expressly provided in the assignment documentation described below) to
reimburse each issuing lender (or any ABL Facility Secured Party required to pay
same) for all amounts thereafter drawn with respect to any letters of credit
constituting ABL Facility Obligations which remain outstanding after the date of
any purchase pursuant to this Section 3.4(g), together with all facing fees and
other amounts which may at any future time be owing to the respective issuing
lender with respect to such letters of credit; it being understood and agreed
that (x) if at any time those amounts (if any) then on deposit with the ABL
Facility Security Agent as described in clause (C) above exceed 100% of the sum
of the aggregate undrawn amount of all then outstanding letters of credit, such
excess shall be returned to the respective Eligible Term Loan Purchaser or
Eligible Term Loan Purchasers (as their interests appear), (y) at such time as
all letters of credit have been cancelled, expired or been fully drawn, as the
case may be, any excess cash collateral deposited as described above in clause
(C) (and not previously applied or released as provided above) shall be returned
to the respective Eligible Term Loan Purchaser or Eligible Term Loan Purchasers,
as their interests appear and (z) at such time as all ABL Facility Bank Product
Agreements have been terminated, any excess cash collateral deposited as
described above in clause (B) (and not previously applied or released as
provided above) shall be returned to the respective Eligible Term Loan Purchaser
or Eligible Term Loan Purchasers, as their interests appear;

(2) with the purchase price described in preceding clause (i)(1)(x) payable in
cash on the date of purchase against transfer to the respective Eligible Term
Loan Purchaser or Eligible Term Loan Purchasers (without recourse and without
any representations or warranties whatsoever, whether as to the enforceability
of any ABL Facility Obligation or the validity, enforceability, perfection,
priority or sufficiency of any Lien securing, or guarantee or other supporting
obligation for, any ABL Facility Obligation or as to any other matter
whatsoever, except the representations and warranties (1) that the transferor
owns free and clear of all Liens and encumbrances (other than participation
interests not prohibited by the ABL Facility Credit Agreement, in which case the
purchase price described in preceding clause (i)(1)(x) shall be appropriately
adjusted so that the Eligible Term Loan Purchaser or Eligible Term Loan
Purchasers do not pay amounts represented by any participation interest which
remains in effect), and has the right to convey, whatever claims and interests
it may have in respect of the ABL Facility Obligations) and (2) as to the amount
of its portion of the ABL Facility Obligations being acquired); provided that
the purchase price in respect of any outstanding letter of credit that remains
undrawn on the date of purchase shall be payable in cash as and when such letter
of credit is drawn upon (i) first, from the cash collateral account described in
clause (i)(1)(x)(C) above, until the amounts contained therein have been
exhausted, and (ii) thereafter, directly by the respective Eligible Term Loan
Purchaser or Eligible Term Loan Purchasers;

(3) with the purchase price described in preceding clause (i)(1)(x) accompanied
by a waiver by the Term Loan Security Agent (on behalf of itself and the other
Term Loan Secured Parties) of all claims arising out of this Agreement and the
transactions contemplated hereby as a result of exercising the purchase option
contemplated by this Section 3.4(g);

 

Page 47



--------------------------------------------------------------------------------

(4) with all amounts payable to the various ABL Facility Secured Parties in
respect of the assignments described above to be distributed to them by the ABL
Facility Security Agent in accordance with their respective holdings of the
various ABL Facility Obligations; and

(5) with such purchase to be made pursuant to assignment documentation in form
and substance reasonably satisfactory to, and prepared by counsel for, the ABL
Facility Security Agent (with the cost of such counsel to be paid by the
Grantors or, if the Grantors do not make such payment, by the respective
Eligible Term Loan Purchaser or Eligible Term Loan Purchasers, who shall have
the right to obtain reimbursement of same from the Grantors); it being
understood and agreed that the ABL Facility Security Agent and each other ABL
Facility Secured Party shall retain all rights to indemnification as provided in
the relevant ABL Facility Documents for all periods prior to any assignment by
them pursuant to the provisions of this Section 3.4(g).

(ii) The right to exercise the purchase option described in Section 3.4(g)(i)
above shall be exercisable and legally enforceable upon at least ten
(10) Business Days’ prior written notice of exercise (which notice, once given,
(A) shall be irrevocable and fully binding on the respective Eligible Term Loan
Purchaser or Eligible Term Loan Purchasers except as provided in clause
(iii) below and (B) shall specify a date of purchase not less than five
(5) Business Days, nor more than thirty (30) calendar days, after the date of
the receipt by the ABL Facility Security Agent of such notice) given to the ABL
Facility Security Agent by an Eligible Term Loan Purchaser. Neither the ABL
Facility Security Agent nor any ABL Facility Secured Party shall have any
disclosure obligation to any Eligible Term Loan Purchaser, the Term Loan
Security Agent or any Term Loan Secured Party in connection with any exercise of
such purchase option.

(iii) The right to purchase the ABL Facility Obligations as described in this
Section 3.4(g) may be exercised (by giving the irrevocable written notice
described in preceding clause (ii)) during the period that (1) begins on the
date occurring three Business Days after the first to occur of (x) the date of
the acceleration of the final maturity of the loans under the ABL Facility
Credit Agreement, (y) the occurrence of the final maturity of the loans under
the ABL Facility Credit Agreement or (z) the occurrence of an Insolvency or
Liquidation Proceeding with respect to any Borrower or any other Grantor which
constitutes an event of default under the ABL Facility Credit Agreement (in each
case, so long as the acceleration, failure to pay amounts due at final maturity
or such Insolvency or Liquidation Proceeding constituting an event of default
has not been rescinded or cured within 10 Business Days after any such event,
and so long as any unpaid amounts constituting ABL Facility Obligations remain
owing); provided that if there is any failure to meet the condition described in
the proviso of preceding clause (i) hereof, the aforementioned date shall be
extended until the first date upon which such condition is satisfied, and
(2) ends on the 10th Business Day after the start of the period described in
clause (1) above.

(iv) The obligations of the ABL Facility Secured Parties to sell their
respective ABL Facility Obligations under this Section 3.4(g) are several and
not joint and several. To the extent any ABL Facility Secured Party breaches its
obligation to sell its ABL Facility Obligations under this Section 3.4(g) (a
“Defaulting ABL Facility Secured Party”), nothing in this Section 3.4(g) shall
be deemed to require the ABL Facility Security Agent or any other ABL Facility
Secured Party to purchase such Defaulting ABL Facility Secured Party’s ABL
Facility Obligations for resale to the holders of Term Loan Obligations and in
all cases, the ABL Facility Security Agent and each ABL Facility Secured Party
complying with the terms of this Section 3.4(g) shall not be deemed to be in
default of this Agreement or otherwise be deemed liable for any action or
inaction of any Defaulting ABL Facility Secured Party; provided that nothing in
this clause (iv) shall require any Eligible Term Loan Purchaser to purchase less
than all of the ABL Facility Obligations.

(v) Each Grantor irrevocably consents to any assignment effected to one or more
Eligible Term Loan Purchasers pursuant to this Section 3.4(g) (so long as they
meet all eligibility standards contained in all relevant Term Loan Documents,
other than obtaining the consent of any Grantor to an assignment to the extent
required by such ABL Facility Documents) for purposes of all Term Loan Documents
and hereby agrees that no further consent to any such assignment pursuant to
this Section 3.4(g) from such Grantor shall be required.

 

Page 48



--------------------------------------------------------------------------------

3.5. Insolvency or Liquidation Proceedings.

(a) Finance and Sale Issues. Until the Discharge of ABL Facility Obligations has
occurred, if any Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and the ABL Facility Security Agent shall
desire to permit the use of cash collateral (as such term is defined in
Section 363(a) of the Bankruptcy Code) constituting ABL Facility First Lien
Collateral or to permit any Borrower or any other Grantor to obtain financing,
whether from the ABL Facility Secured Parties or any other entity under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law, that is
secured by a lien that is (i) senior or pari passu with the liens on the ABL
Facility First Lien Collateral securing the ABL Facility Obligations and
(ii) junior to the liens on the Term Loan First Lien Collateral securing the
Term Loan Obligations (each, an “ABL Facility DIP Financing”), then the Term
Loan Security Agent, on behalf of itself and the Term Loan Secured Parties,
agrees that it will not oppose or raise any objection to or contest (or join
with or support any third party opposing, objecting or contesting) such use of
cash collateral constituting ABL Facility First Lien Collateral or to the fact
that the providers of such ABL Facility DIP Financing may be granted Liens on
the Collateral and will not request adequate protection or any other relief in
connection therewith (except, as expressly agreed by the ABL Facility Security
Agent or to the extent permitted by Section 3.5(c)) and, the Term Loan Security
Agent will subordinate its Liens in the ABL Facility First Lien Collateral to
the Liens securing such ABL Facility DIP Financing (and all interest and other
obligations relating thereto); provided that (i) the Term Loan Security Agent
and the other Term Loan Secured Parties retain a Lien on the Collateral to
secure the Term Loan Obligations and, with respect to the Term Loan First Lien
Collateral only, with the same priority as existed prior to the commencement of
the Insolvency or Liquidation Proceeding, (ii) to the extent that the ABL
Facility Security Agent is granted adequate protection in the form of a Lien,
the Term Loan Security Agent is permitted to seek a Lien (without objection from
the ABL Facility Security Agent or any ABL Facility Secured Party) on Collateral
arising after the commencement of the Insolvency or Liquidation Proceeding (so
long as, with respect to ABL Facility First Lien Collateral, such Lien is junior
to the Liens securing such ABL Facility DIP Financing and the ABL Facility
Obligations), and (iii) the foregoing provisions of this Section 3.5(a) shall
not prevent the Term Loan Security Agent and the Term Loan Secured Parties from
objecting to any provision in any ABL Facility DIP Financing relating to any
provision or content of a plan of reorganization or other plan of similar effect
under any Debtor Relief Laws. The Term Loan Security Agent, on behalf of the
Term Loan Secured Parties, agrees that it will not raise any objection or oppose
a sale or other disposition of any ABL Facility First Lien Collateral free and
clear of its Liens (subject to attachment of Proceeds with respect to the Second
Priority Lien on the ABL Facility First Lien Collateral in favor of the Term
Loan Security Agent in the same order and manner as otherwise set forth herein)
or other claims under Section 363 of the Bankruptcy Code, except for any
objection or opposition that could be asserted by any Term Loan Secured Party as
an unsecured creditor in any such Insolvency or Liquidation Proceeding, if the
Term Loan Secured Parties have consented to such sale or disposition of such
assets; provided that the Term Loan Security Agent and the other Term Loan
Secured Parties shall be entitled to seek and exercise Credit Bid Rights in
respect of any such sale or disposition.

(b) Relief from the Automatic Stay. Until the Discharge of ABL Facility
Obligations has occurred, the Term Loan Security Agent, on behalf of itself and
the Term Loan Secured Parties, agrees that none of them shall seek (or support
any other Person seeking) relief from the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding in respect of the ABL Facility First
Lien Collateral without the prior written consent of the ABL Facility Security
Agent.

 

Page 49



--------------------------------------------------------------------------------

(c) Adequate Protection. The Term Loan Security Agent, on behalf of itself and
the Term Loan Secured Parties, agrees that none of them shall contest (or
support any other Person contesting) (i) any request by the ABL Facility
Security Agent or the ABL Facility Secured Parties for adequate protection with
respect to any ABL Facility First Lien Collateral, (ii) so long as the request
of adequate protection is in the form of a replacement lien on the Term Loan
First Lien Collateral that is junior to the liens on the Term Loan First Lien
Collateral securing the Term Loan Obligations, any request by the ABL Facility
Security Agent or the ABL Facility Secured Parties for adequate protection with
respect to any Term Loan First Lien Collateral or (iii) any objection by the ABL
Facility Security Agent or the ABL Facility Secured Parties to any motion,
relief, action or proceeding based on the ABL Facility Security Agent or the ABL
Facility Secured Parties claiming a lack of adequate protection with respect to
the ABL Facility First Lien Collateral. Notwithstanding the foregoing provisions
in this Section 3.5(c), in any Insolvency or Liquidation Proceeding, (A) if the
ABL Facility Secured Parties (or any subset thereof) are granted adequate
protection in the form of additional collateral in the nature of assets
constituting ABL Facility First Lien Collateral in connection with any ABL
Facility DIP Financing or use of cash collateral constituting ABL Facility First
Lien Collateral, then the Term Loan Security Agent, on behalf of itself or any
of the Term Loan Secured Parties, may seek or request adequate protection in the
form of a Lien on such additional collateral, which Lien will be subordinated to
the Liens securing the ABL Facility Obligations and such ABL Facility DIP
Financing (and all obligations relating thereto) on the same basis as the other
Liens on ABL Facility First Lien Collateral securing the Term Loan Obligations
are so subordinated to the ABL Facility Obligations under this Agreement, and
(B) in the event the Term Loan Security Agent, on behalf of itself and the Term
Loan Secured Parties, seeks or requests adequate protection in respect of ABL
Facility First Lien Collateral securing Term Loan Obligations and such adequate
protection is granted in the form of additional collateral in the nature of
assets constituting ABL Facility First Lien Collateral, then the Term Loan
Security Agent, on behalf of itself or any of the Term Loan Secured Parties,
agrees that the ABL Facility Security Agent shall also be granted a senior Lien
on such additional collateral as security for the ABL Facility Obligations and
for any such ABL Facility DIP Financing and that any Lien on such additional
collateral securing the Term Loan Obligations shall be subordinated to the Liens
on such collateral securing the ABL Facility Obligations and any such ABL
Facility DIP Financing (and all obligations relating thereto) and to any other
Liens granted to the ABL Facility Secured Parties as adequate protection on the
same basis as the other Liens on ABL Facility First Lien Collateral securing the
Term Loan Obligations are so subordinated to such ABL Facility Obligations under
this Agreement.

(d) No Waiver. Subject to the proviso in clause (ii) of Section 3.2(a), nothing
contained herein shall prohibit or in any way limit the ABL Facility Security
Agent or any ABL Facility Secured Party from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by the Term Loan
Security Agent or any of the Term Loan Secured Parties in respect of the ABL
Facility First Lien Collateral, including the seeking by the Term Loan Security
Agent or any Term Loan Secured Party of adequate protection in respect thereof
or the asserting by the Term Loan Security Agent or any Term Loan Secured Party
of any of its rights and remedies under the Term Loan Documents or otherwise in
respect thereof.

(e) Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed, pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of ABL Facility
Obligations and on account of Term Loan Obligations, then, to the extent the
debt obligations distributed on account of the ABL Facility Obligations and on
account of the Term Loan Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

 

Page 50



--------------------------------------------------------------------------------

(f) Post-Petition Interest.

(i) Neither the Term Loan Security Agent nor any Term Loan Secured Party shall
oppose or seek to challenge any claim by the ABL Facility Security Agent or any
ABL Facility Secured Party for allowance in any Insolvency or Liquidation
Proceeding of ABL Facility Obligations consisting of post-petition interest,
fees or expenses to the extent of the value of the ABL Facility Secured Party’s
Lien on the ABL Facility First Lien Collateral, without regard to the existence
of the Lien of the Term Loan Security Agent on behalf of the Term Loan Secured
Parties on the ABL Facility First Lien Collateral.

(ii) Neither the ABL Facility Security Agent nor any other ABL Facility Secured
Party shall oppose or seek to challenge any claim by the Term Loan Security
Agent or any Term Loan Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Term Loan Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien of the Term
Loan Security Agent on behalf of the Term Loan Secured Parties on the ABL
Facility First Lien Collateral (after taking into account the Lien of the ABL
Facility Secured Parties on the ABL Facility First Lien Collateral).

(g) Waiver. The Term Loan Security Agent, for itself and on behalf of the Term
Loan Secured Parties, waives any claim it may hereafter have against any ABL
Facility Secured Party arising out of the election of any ABL Facility Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or
out of any cash collateral or financing arrangement or out of any grant of a
security interest in connection with the ABL Facility First Lien Collateral in
any Insolvency or Liquidation Proceeding.

3.6. Reliance; Waivers; Etc.

(a) Reliance. Other than any reliance on the terms of this Agreement, the Term
Loan Security Agent, on behalf of itself and the Term Loan Secured Parties,
acknowledges that it and such Term Loan Secured Parties have (and by their
acceptance of the benefits hereof, each of the Term Loan Secured Parties
acknowledge that they have), independently and without reliance on the ABL
Facility Security Agent or any ABL Facility Secured Party, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Term Loan Documents and be bound by the
terms of this Agreement and they will continue to make their own credit decision
in taking or not taking any action under the Term Loan Credit Agreement or this
Agreement.

(b) No Warranties or Liability. The Term Loan Security Agent, on behalf of
itself and the Term Loan Secured Parties, acknowledges and agrees (and by their
acceptance of the benefits hereof, each of the Term Loan Secured Parties
acknowledge and agree) that the ABL Facility Security Agent and the ABL Facility
Secured Parties have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the ABL Facility Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
The ABL Facility Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under their respective ABL Facility
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The ABL Facility Security Agent and the ABL
Facility Secured Parties shall have no duty to the Term Loan Security Agent or
any of the Term Loan Secured Parties to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with any Borrower or any other Grantor
(including the ABL Facility Documents and the Term Loan Documents), regardless
of any knowledge thereof which they may have or be charged with.

 

Page 51



--------------------------------------------------------------------------------

(c) No Waiver of Lien Priorities.

(i) No right of the ABL Facility Secured Parties, the ABL Facility Security
Agent or any of them to enforce any provision of this Agreement or any ABL
Facility Document shall at any time in any way be prejudiced or impaired by any
act or failure to act on the part of any Borrower or any other Grantor or by any
act or failure to act by any ABL Facility Secured Party or the ABL Facility
Security Agent, or by any noncompliance by any Person with the terms, provisions
and covenants of this Agreement, any of the ABL Facility Documents or any of the
Term Loan Documents, regardless of any knowledge thereof which the ABL Facility
Security Agent or the ABL Facility Secured Parties, or any of them, may have or
be otherwise charged with.

(ii) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of any Borrower and the other Grantors under the ABL
Facility Documents and subject to the provisions of Section 3.4(c)), the ABL
Facility Secured Parties, the ABL Facility Security Agent and any of them may,
at any time and from time to time in accordance with the ABL Facility Documents
and/or applicable law, without the consent of, or notice to, the Term Loan
Security Agent or any Term Loan Secured Party, without incurring any liabilities
to the Term Loan Security Agent or any Term Loan Secured Party and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the Term
Loan Security Agent or any Term Loan Secured Party is affected, impaired or
extinguished thereby) do any one or more of the following:

(1) make loans and advances to any Grantor or issue, guaranty or obtain letters
of credit for account of any Grantor or otherwise extend credit to any Grantor,
in any amount and on any terms, whether pursuant to a commitment or as a
discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

(2) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the ABL Facility Obligations or any Lien on any ABL Facility First Lien
Collateral or guaranty thereof or any liability of any Borrower or any other
Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the ABL Facility Obligations, without
any restriction as to the amount, tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens on the ABL Facility First Lien Collateral held by the ABL
Facility Security Agent or any of the ABL Facility Secured Parties, the ABL
Facility Obligations or any of the ABL Facility Documents;

(3) sell, exchange, realize upon, enforce or otherwise deal with in any manner
(subject to the terms hereof) and in any order any part of the ABL Facility
First Lien Collateral or any liability of any Borrower or any other Grantor to
the ABL Facility Secured Parties or the ABL Facility Security Agent, or any
liability incurred directly or indirectly in respect thereof;

(4) settle or compromise any ABL Facility Obligation or any other liability of
any Borrower or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof; and

 

Page 52



--------------------------------------------------------------------------------

(5) exercise or delay in or refrain from exercising any right or remedy against
any Borrower or any other Grantor or any other Person, elect any remedy and
otherwise deal freely with any Borrower, any other Grantor or any ABL Facility
First Lien Collateral and any security and any guarantor or any liability of any
Borrower or any other Grantor to the ABL Facility Secured Parties or any
liability incurred directly or indirectly in respect thereof.

(iii) The Term Loan Security Agent, on behalf of itself and the Term Loan
Secured Parties, also agrees that the ABL Facility Secured Parties and the ABL
Facility Security Agent shall have no liability to the Term Loan Security Agent
or any Term Loan Secured Party, and the Term Loan Security Agent, on behalf of
itself and the Term Loan Secured Parties, hereby waives any claim against any
ABL Facility Secured Party or the ABL Facility Security Agent, arising out of
any and all actions which the ABL Facility Secured Parties or the ABL Facility
Security Agent may take or permit or omit to take with respect to:

(1) the ABL Facility Documents (other than this Agreement);

(2) the collection of the ABL Facility Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any ABL
Facility First Lien Collateral.

Except as otherwise required by this Agreement, the Term Loan Security Agent, on
behalf of itself and the Term Loan Secured Parties, and each other Term Loan
Secured Party (by its acceptance of the benefit of the Term Loan Documents),
agrees that the ABL Facility Secured Parties and the ABL Facility Security Agent
have no duty to the Term Loan Security Agent or the Term Loan Secured Parties in
respect of the maintenance or preservation of the ABL Facility First Lien
Collateral, the ABL Facility Obligations or otherwise.

(iv) The Term Loan Security Agent, on behalf of itself and the Term Loan Secured
Parties, and each other Term Loan Secured Party (by its acceptance of the
benefit of the Term Loan Documents), agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Facility First Lien Collateral or any
other similar rights a junior secured creditor may have under applicable law.

(d) Obligations Unconditional. All rights, interests, agreements and obligations
of the ABL Facility Security Agent and the ABL Facility Secured Parties and the
Term Loan Security Agent and the Term Loan Secured Parties, respectively,
hereunder shall remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any ABL Facility Document or any
Term Loan Document;

(ii) except as otherwise set forth in this Agreement, any change permitted
hereunder in the time, manner or place of payment of, or in any other terms of,
all or any of the ABL Facility Obligations or Term Loan Obligations, or any
amendment or waiver or other modification permitted hereunder, whether by course
of conduct or otherwise, of the terms of any ABL Facility Document or any Term
Loan Document;

 

Page 53



--------------------------------------------------------------------------------

(iii) except as otherwise set forth in this Agreement, any exchange of any
security interest in any ABL Facility First Lien Collateral or any amendment,
waiver or other modification permitted hereunder, whether in writing or by
course of conduct or otherwise, of all or any of the ABL Facility Obligations or
Term Loan Obligations;

(iv) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Borrower or any other Grantor; or

(v) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Borrower or any other Grantor in respect of the ABL
Facility Obligations, or of the Term Loan Security Agent or any Term Loan
Secured Party in respect of this Agreement.

 

Section 4. Cooperation With Respect To ABL Facility First Lien Collateral.

4.1. Consent to License to Use Intellectual Property. The Term Loan Security
Agent (and any purchaser, assignee or transferee of assets as provided in
Section 4.3) (a) consents (without any representation, warranty or obligation
whatsoever) to the grant by any Grantor to the ABL Facility Security Agent of a
non-exclusive royalty-free license to use for a period not to exceed 180 days
(commencing with the initiation of any enforcement of Liens by either the Term
Loan Security Agent (provided that the ABL Facility Security Agent has received
notice thereof) or the ABL Facility Security Agent) any Patent, Trademark or
proprietary information of such Grantor that is subject to a Lien held by the
Term Loan Security Agent (or any Patent, Trademark or proprietary information
acquired by such purchaser, assignee or transferee from any Grantor, as the case
may be) and (b) grants, in its capacity as a secured party (or as a purchaser,
assignee or transferee, as the case may be), to the ABL Facility Security Agent
a non-exclusive royalty-free license to use for a period not to exceed 180 days
(commencing with (x) the initiation of any enforcement of Liens by either the
Term Loan Security Agent or the ABL Facility Security Agent or (y) the purchase,
assignment or transfer, as the case may be (provided that in either such case
the ABL Facility Security Agent has received notice thereof)) any Patent,
Trademark or proprietary information that is subject to a Lien held by the Term
Loan Security Agent (or subject to such purchase, assignment or transfer, as the
case may be), in each case in connection with the enforcement of any Lien held
by the ABL Facility Security Agent upon any Inventory or other ABL Facility
First Lien Collateral of any Grantor and to the extent the use of such Patent,
Trademark or proprietary information is necessary or appropriate, in the good
faith opinion of the ABL Facility Security Agent, to process, ship, produce,
store, complete, supply, lease, sell or otherwise dispose of any such Inventory
in any lawful manner. The 180 day license periods shall be tolled during the
pendency of any Insolvency or Liquidation Proceeding of any Grantor pursuant to
which the ABL Facility Security Agent is effectively stayed from enforcing its
rights and remedies with respect to the ABL Facility First Lien Collateral.

4.2. Access to Information. If the Term Loan Security Agent takes actual
possession of any Records or other documentation of a Grantor (whether such
documentation is in the form of a writing or is stored in any data equipment or
data record in the physical possession of the Term Loan Security Agent) the Term
Loan Security Agent shall promptly notify the ABL Facility Security Agent of
such fact, then upon the reasonable request of the ABL Facility Security Agent
and reasonable advance notice, the Term Loan Security Agent will permit the ABL
Facility Security Agent or its representative to inspect and copy such
documentation as promptly as practicable thereafter.

4.3. Access to Property to Process and Sell Inventory. (a) (i) If the ABL
Facility Security Agent commences any action or proceeding with respect to any
of its rights or remedies (including, but not limited to, any action of
foreclosure but excluding any exercise of rights solely in connection with a
Cash Dominion Event, as such term is defined in the ABL Facility Credit
Agreement,

 

Page 54



--------------------------------------------------------------------------------

as originally in effect), enforcement, collection or execution with respect to
the ABL Facility First Lien Collateral (“ABL Facility First Lien Collateral
Enforcement Actions”) or if the Term Loan Security Agent commences any action or
proceeding with respect to any of its rights or remedies (including any action
of foreclosure), enforcement, collection or execution with respect to the Term
Loan First Lien Collateral and the Term Loan Security Agent (or a purchaser at a
foreclosure sale conducted in foreclosure of any Term Loan Security Agent’s
Liens) takes actual or constructive possession of Term Loan First Lien
Collateral of any Grantor (“Term Loan First Lien Collateral Enforcement
Actions”), then the Term Loan Secured Parties and the Term Loan Security Agent
shall (subject to, in the case of any Term Loan First Lien Collateral
Enforcement Action, a prior written request by the ABL Facility Security Agent
to the Term Loan Security Agent (the “Term Loan First Lien Collateral
Enforcement Action Notice”)) (x) cooperate with the ABL Facility Security Agent
(and with its officers, employees, representatives and agents) in its efforts to
conduct ABL Facility First Lien Collateral Enforcement Actions in the ABL
Facility First Lien Collateral and to finish any work-in-process and process,
ship, produce, store, complete, supply, lease, sell or otherwise handle, deal
with, assemble or dispose of, in any lawful manner, the ABL Facility First Lien
Collateral, (y) not hinder or restrict in any respect the ABL Facility Security
Agent from conducting ABL Facility First Lien Collateral Enforcement Actions in
the ABL Facility First Lien Collateral or from finishing any work-in-process or
processing, shipping, producing, storing, completing, supplying, leasing,
selling or otherwise handling, dealing with, assembling or disposing of, in any
lawful manner, the ABL Facility First Lien Collateral, and (z) permit the ABL
Facility Security Agent, its employees, agents, advisers and representatives, at
the cost and expense of the ABL Facility Secured Parties (but with the Grantors’
reimbursement and indemnity obligation with respect thereto), to enter upon and
use the Term Loan First Lien Collateral (including, without limitation,
equipment, processors, computers and other machinery related to the storage or
processing of records, documents or files and intellectual property), for a
period commencing on (I) the date of the initial ABL Facility First Lien
Collateral Enforcement Action or the date of delivery of the Term Loan First
Lien Collateral Enforcement Action Notice, as the case may be, and (II) ending
on the earlier of the date occurring 180 days thereafter and the date on which
all ABL Facility First Lien Collateral (other than ABL Facility First Lien
Collateral abandoned by the ABL Facility Security Agent in writing) has been
removed from the Term Loan First Lien Collateral (such period, the “ABL Facility
First Lien Collateral Processing and Sale Period”), for purposes of:

(A) assembling and storing the ABL Facility First Lien Collateral and completing
the processing of and turning into finished goods any ABL Facility First Lien
Collateral consisting of work-in-process;

(B) selling any or all of the ABL Facility First Lien Collateral located in or
on such Term Loan First Lien Collateral, whether in bulk, in lots or to
customers in the ordinary course of business or otherwise;

(C) removing and transporting any or all of the ABL Facility First Lien
Collateral located in or on such Term Loan First Lien Collateral;

(D) otherwise processing, shipping, producing, storing, completing, supplying,
leasing, selling or otherwise handling, dealing with, assembling or disposing
of, in any lawful manner, the ABL Facility First Lien Collateral; and/or

(E) taking reasonable actions to protect, secure, and otherwise enforce the
rights or remedies of the ABL Facility Secured Parties and/or the ABL Facility
Security Agent (including with respect to any ABL Facility First Lien Collateral
Enforcement Actions) in and to the ABL Facility First Lien Collateral;

 

Page 55



--------------------------------------------------------------------------------

provided, however, that nothing contained in this Agreement shall restrict the
rights of the Term Loan Security Agent from selling, assigning or otherwise
transferring any Term Loan First Lien Collateral prior to the expiration of such
ABL Facility First Lien Collateral Processing and Sale Period if the purchaser,
assignee or transferee thereof agrees in writing (for the benefit of the ABL
Facility Security Agent and the ABL Facility Secured Parties) to be bound by the
provisions of this Section 4. If any stay or other order prohibiting the
exercise of remedies with respect to the ABL Facility First Lien Collateral has
been entered by a court of competent jurisdiction, such ABL Facility First Lien
Collateral Processing and Sale Period shall be tolled during the pendency of any
such stay or other order.

(ii) During the period of actual occupation, use and/or control by the ABL
Facility Secured Parties and/or the ABL Facility Security Agent (or their
respective employees, agents, advisers and representatives) of any Term Loan
First Lien Collateral, the ABL Facility Secured Parties and the ABL Facility
Security Agent shall be obligated to repair at their expense any physical damage
to such Term Loan First Lien Collateral resulting from such occupancy, use or
control, and to leave such Term Loan First Lien Collateral in substantially the
same condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear excepted. Notwithstanding the foregoing, in no event
shall the ABL Facility Secured Parties or the ABL Facility Security Agent have
any liability to the Term Loan Secured Parties and/or to the Term Loan Security
Agent pursuant to this Section 4.3(a) as a result of any condition (including
any environmental condition, claim or liability) on or with respect to the Term
Loan First Lien Collateral existing prior to the date of the exercise by the ABL
Facility Secured Parties (or the ABL Facility Security Agent, as the case may
be) of their rights under this Section 4.3(a) and the ABL Facility Secured
Parties shall have no duty or liability to maintain the Term Loan First Lien
Collateral in a condition or manner better than that in which it was maintained
prior to the use thereof by the ABL Facility Secured Parties, or for any
diminution in the value of the Term Loan First Lien Collateral that results from
ordinary wear and tear resulting from the use of the Term Loan First Lien
Collateral by the ABL Facility Secured Parties in the manner and for the time
periods specified under this Section 4.3(a). Without limiting the rights granted
in this Section 4.3(a), the ABL Facility Secured Parties and the ABL Facility
Security Agent shall cooperate with the Term Loan Secured Parties and/or the
Term Loan Security Agent in connection with any efforts made by the Term Loan
Secured Parties and/or the Term Loan Security Agent to sell the Term Loan First
Lien Collateral.

(b) The ABL Facility Secured Parties shall (i) use the Term Loan First Lien
Collateral in accordance with applicable law; (ii) obtain insurance for damage
to property and liability to persons, including property and liability
insurance, substantially similar to the insurance maintained by Grantors (or
required to be maintained by the Grantors under the Term Loan Documents), naming
Term Loan Security Agent as mortgagee, loss payee and additional insured, at no
cost to the Term Loan Secured Parties, but only to the extent such insurance is
not otherwise in effect; and (iii) indemnify the Term Loan Secured Parties from
any claim, loss, damage, cost or liability arising out of any claim asserted by
any third party as a result of any acts or omissions by the ABL Facility
Security Agent, or any of its agents or representatives, in connection with the
exercise by the ABL Facility Secured Parties of their rights of access set forth
in this Section 4.3. In no event shall any ABL Facility Secured Party have any
liability to the Term Loan Secured Parties pursuant to this Section 4.3(b) or
otherwise as a result of any condition of or with respect to the Term Loan First
Lien Collateral existing prior to the date of the exercise by the ABL Facility
Secured Parties of their access rights under this Section 4.3(b), and the ABL
Facility Secured Parties shall have no duty or liability to maintain the Term
Loan First Lien Collateral in a condition or manner better than that in which it
was maintained prior to the access and/or use thereof by the ABL Facility
Secured Parties.

(c) The Term Loan Security Agent (x) shall, at the request of the ABL Facility
Security Agent, provide reasonable cooperation to the ABL Facility Security
Agent in connection with the manufacture, production, completion, handling,
removal and sale of any ABL Facility First Lien Collateral by the ABL Facility
Security Agent as provided above and (y) shall be entitled to receive, from the
ABL Facility Security Agent, fair compensation and reimbursement for their
reasonable costs and expenses incurred in connection with such cooperation,
support and assistance to the ABL Facility Security Agent. The Term Loan
Security Agent and/or any such purchaser (or its transferee or successor) shall
not otherwise be required to manufacture, produce, complete, remove, insure,
protect, store, safeguard, sell or deliver any Inventory subject to any First
Priority Lien held by the ABL Facility Security Agent or to provide any support,
assistance or cooperation to the ABL Facility Security Agent in respect thereof.

 

Page 56



--------------------------------------------------------------------------------

4.4. Grantor Consent. Each Borrower and the other Grantors consent to the
performance by the Term Loan Security Agent of the obligations set forth in this
Article 4 and acknowledge and agree that neither the Term Loan Security Agent
(nor any holder of Term Loan Obligations) shall ever be accountable or liable
for any action taken or omitted by the ABL Facility Security Agent or any ABL
Facility Secured Party or its or any of their officers, employees, agents
successors or assigns in connection therewith or incidental thereto or in
consequence thereof, including any improper use or disclosure of any proprietary
information or other Intellectual Property by the ABL Facility Security Agent or
any ABL Facility Secured Party or its or any of their officers, employees,
agents, successors or assigns or any other damage to or misuse or loss of any
property of the Grantors as a result of any action taken or omitted by the ABL
Facility Security Agent or its officers, employees, agents, successors or
assigns.

 

Section 5. Application Of Proceeds.

5.1. Application of Proceeds in Distributions by the Term Loan Security Agent.

(a) The Term Loan Security Agent will apply the Proceeds of any collection,
sale, foreclosure or other realization upon any Term Loan First Lien Collateral
and, after the Discharge of ABL Facility Obligations, the Proceeds of any
collection, sale, foreclosure or other realization of any ABL Facility First
Lien Collateral by Term Loan Security Agent as expressly permitted hereunder,
and, in each case the Proceeds of any title insurance policy with respect to any
Term Loan First Lien Collateral, in the following order of application:

First, to the payment in full in cash of all amounts payable under the Term Loan
Documents on account of the Term Loan Security Agent’s fees and any reasonable
legal fees, costs and expenses or other liabilities of any kind incurred by the
Term Loan Security Agent or any co-trustee or agent of the Term Loan Security
Agent in connection with any Term Loan Document;

Second, to the Term Loan Administrative Agent for application to the payment of
all outstanding Term Loan Obligations that are then due and payable in such
order as may be provided in the Term Loan Documents in an amount sufficient to
pay in full in cash all outstanding Term Loan Obligations that are then due and
payable (including all interest accrued thereon after the commencement of any
Insolvency or Liquidation Proceeding at the rate, and including any applicable
post-default rate, specified in the Term Loan Documents, even if such interest
is not enforceable, allowable or allowed as a claim in such proceeding);

Third, to the payment in full in cash of all amounts payable under the ABL
Facility Documents on account of the ABL Facility Security Agent’s fees and any
reasonable legal fees,

 

Page 57



--------------------------------------------------------------------------------

costs and expenses or other liabilities of any kind incurred by the ABL Facility
Security Agent or any co-trustee or agent of the ABL Facility Security Agent in
connection with any ABL Facility Document;

Fourth, to the ABL Facility Security Agent for application to the payment of all
outstanding ABL Facility Obligations that are then due and payable in such order
as may be provided in the ABL Facility Documents in an amount sufficient to pay
in full in cash all outstanding ABL Facility Obligations that are then due and
payable (including all interest accrued thereon after the commencement of any
Insolvency or Liquidation Proceeding at the rate, including any applicable
post-default rate, specified in the ABL Facility Documents, even if such
interest is not enforceable, allowable or allowed as a claim in such proceeding,
and including the discharge or cash collateralization (at 100% of the aggregate
undrawn amount) of all outstanding letters of credit, if any, constituting ABL
Facility Obligations); and

Fifth, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Borrowers or the
applicable Grantor, as the case may be, its successors or assigns, or as a court
of competent jurisdiction may direct.

(b) In connection with the application of Proceeds pursuant to Section 5.1(a),
except as otherwise directed by the Required Lenders (or equivalent term) under
(and as defined in) the Term Loan Documents, the Term Loan Security Agent may
sell any non-cash Proceeds for cash prior to the application of the Proceeds
thereof.

(c) If the Term Loan Security Agent or any Term Loan Secured Party collects or
receives any Proceeds of such foreclosure, collection or other enforcement that
should have been applied to the payment of the ABL Facility Obligations in
accordance with Section 5.2(a) below, whether after the commencement of an
Insolvency or Liquidation Proceeding or otherwise, such Term Loan Secured Party
will forthwith deliver the same to the ABL Facility Security Agent, for the
account of the holders of the ABL Facility Obligations, to be applied in
accordance with Section 5.2(a). Until so delivered, such Proceeds will be held
by that Term Loan Secured Party for the benefit of the holders of the ABL
Facility Obligations.

5.2. Application of Proceeds in Distributions by the ABL Facility Security
Agent.

(a) The ABL Facility Security Agent will apply the Proceeds of any collection,
sale, foreclosure or other realization upon any ABL Facility First Lien
Collateral and, after the Discharge of Term Loan Obligations, the Proceeds of
any collection, sale, foreclosure or other realization of any Term Loan First
Lien Collateral by the ABL Facility Security Agent as expressly permitted
hereunder, and the Proceeds of any title insurance policy with respect to any
ABL Facility First Lien Collateral, in the following order of application:

First, to the payment in full in cash of all amounts payable under the ABL
Facility Documents on account of the ABL Facility Security Agent’s fees and any
reasonable legal fees, costs and expenses or other liabilities of any kind
incurred by the ABL Facility Security Agent or any co-trustee or agent of the
ABL Facility Security Agent in connection with any ABL Facility Document;

Second, to the ABL Facility Administrative Agent for application to the payment
of all outstanding ABL Facility Obligations that are then due and payable in
such order as may be provided in the ABL Facility Documents in an amount
sufficient to pay in full in cash all outstanding ABL Facility Obligations that
are then due and payable (including all interest accrued

 

Page 58



--------------------------------------------------------------------------------

thereon after the commencement of any Insolvency or Liquidation Proceeding at
the rate, and including any applicable post-default rate, specified in the ABL
Facility Documents, even if such interest is not enforceable, allowable or
allowed as a claim in such proceeding and including the discharge or cash
collateralization of all outstanding letters of credit (at 100% of the aggregate
undrawn amount), if any, constituting ABL Facility Obligations);

Third, to the payment in full in cash of all amounts payable under the Term Loan
Documents on account of the Term Loan Security Agent’s fees and any reasonable
legal fees, costs and expenses or other liabilities of any kind incurred by the
Term Loan Security Agent or any co-trustee or agent of the Term Loan Security
Agent in connection with any Term Loan Document;

Fourth, to the Term Loan Administrative Agent for application to the payment of
all outstanding Term Loan Obligations that are then due and payable in such
order as may be provided in the Term Loan Documents in an amount sufficient to
pay in full in cash all outstanding Term Loan Obligations that are then due and
payable (including all interest accrued thereon after the commencement of any
Insolvency or Liquidation Proceeding at the rate, and including any applicable
post-default rate, specified in the Term Loan Documents, even if such interest
is not enforceable, allowable or allowed as a claim in such proceeding and
including the discharge or cash collateralization);

Fifth, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Borrowers or the other
applicable Grantor, as the case may be, its successors or assigns, or as a court
of competent jurisdiction may direct.

(b) In connection with the application of Proceeds pursuant to Section 5.2(a),
except as otherwise directed by the Required Lenders (or equivalent term) under
(and as defined in) the ABL Facility Documents, the ABL Facility Security Agent
may sell any non-cash Proceeds for cash prior to the application of the Proceeds
thereof.

(c) If the ABL Facility Security Agent or any ABL Facility Secured Party
collects or receives any Proceeds of such foreclosure, collection or other
enforcement that should have been applied to the payment of the Term Loan
Obligations in accordance with Section 5.1(a) above, whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, such ABL
Facility Secured Party will forthwith deliver the same to the Term Loan Security
Agent, for the account of the holders of the Term Loan Obligations, to be
applied in accordance with Section 5.1(a). Until so delivered, such Proceeds
will be held by that ABL Facility Secured Party for the benefit of the holders
of the Term Loan Obligations.

5.3. Mixed Collateral Proceeds. Notwithstanding anything to the contrary
contained above or in the definition of the ABL Facility First Lien Collateral
or Term Loan First Lien Collateral, in the event that Proceeds of Collateral are
received from (or are otherwise attributable to the value of) a sale or other
disposition of Collateral that involves a combination of ABL Facility First Lien
Collateral and Term Loan First Lien Collateral, the portion of such Proceeds
that shall be allocated as Proceeds of ABL Facility First Lien Collateral for
purposes of this Agreement shall be an amount equal to the net book value of
such ABL Facility First Lien Collateral (except in the case of Accounts, which
amount shall be equal to the face amount of such Accounts). In addition,
notwithstanding anything to the contrary contained above or in the definition of
the ABL Facility First Lien Collateral or Term Loan First Lien Collateral, to
the extent Proceeds of Collateral are Proceeds received from (or are otherwise
attributable to the value of) the sale or disposition of all or substantially
all of the Capital Stock of any Subsidiary of

 

Page 59



--------------------------------------------------------------------------------

Holdings which is a Grantor or all or substantially all of the assets of any
such Subsidiary, such Proceeds shall constitute (1) first, in an amount equal to
the face amount of the Accounts (as described in clause (i) of the definition of
ABL Facility First Lien Collateral, and excluding any Accounts to the extent
excluded pursuant to said clause (i)) and the net book value of the Inventory
owned by such Subsidiary at the time of such sale, ABL Facility First Lien
Collateral and (2) second, to the extent in excess of the amounts described in
preceding clause (1), Term Loan First Lien Collateral. In the event that amounts
are received in respect of Capital Stock of or intercompany loans issued to any
Grantor in an Insolvency or Liquidation Proceeding, such amounts shall be deemed
to be Proceeds received from a sale or disposition of ABL Facility First Lien
Collateral and Term Loan First Lien Collateral and shall be allocated as
Proceeds of ABL Facility First Lien Collateral and Term Loan First Lien
Collateral in proportion to the ABL Facility First Lien Collateral and Term Loan
First Lien Collateral owned at such time by the issuer of such Capital Stock.

 

Section 6. Miscellaneous.

6.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Term Loan Documents or the ABL Facility
Documents, the provisions of this Agreement shall govern and control. By its
acceptance of the benefits hereof, each Secured Party acknowledges and agrees
that the terms and provisions of this Agreement do not violate any term or
provision of its respective Term Loan Document or ABL Facility Document.

6.2. Effectiveness; Continuing Nature of this Agreement; Severability. (a) This
Agreement shall become effective when executed and delivered by the parties
hereto. Each Security Agent, on behalf of itself and the applicable Secured
Parties, hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Without limiting the generality of the
foregoing, this Agreement is intended to constitute and shall be deemed to
constitute a “subordination agreement” within the meaning of Section 510(a) of
the Bankruptcy Code and is intended to be and shall be interpreted to be
enforceable to the maximum extent permitted pursuant to applicable nonbankruptcy
law. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
each Borrower or any other Grantor shall include such Borrower or such Grantor
as debtor and debtor in possession and any receiver or trustee for each Borrower
or any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.

(b) This Agreement shall terminate and be of no further force and effect:

(i) with respect to the ABL Facility Security Agent, the ABL Facility Secured
Parties and the ABL Facility Obligations, upon the Discharge of ABL Facility
Obligations, subject to the rights of the ABL Facility Secured Parties under
Section 6.17; and

(ii) with respect to the Term Loan Security Agent, the Term Loan Secured Parties
and the Term Loan Obligations, upon the Discharge of Term Loan Obligations,
subject to the rights of the Term Loan Secured Parties under Section 6.17.

6.3. Amendments; Waivers. (a) Subject to Section 6.3(b), no amendment,
modification or waiver of any of the provisions of this Agreement by the Term
Loan Security Agent or the ABL Facility Security Agent shall be deemed to be
made unless the same shall be in writing signed on behalf of each party hereto
or its authorized agent; provided that additional Grantors may be added as

 

Page 60



--------------------------------------------------------------------------------

parties hereto in accordance with the provisions of Section 6.16. Each waiver of
the terms of this Agreement, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time. Notwithstanding the foregoing, no Borrower
nor any other Grantor shall have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights, obligations, interests or privileges are directly
affected (which includes any amendment to the Grantors’ ability to cause
additional obligations to constitute Term Loan Obligations or ABL Facility
Obligations as any Borrower and/or any other Grantor may designate).

(b) It is understood that the ABL Facility Security Agent and the Term Loan
Security Agent, without the consent of any other ABL Facility Secured Party or
Term Loan Secured Party, may in their discretion determine that a supplemental
agreement (which may take the form of an amendment and restatement of this
Agreement) is necessary or appropriate (i) to facilitate having additional
indebtedness or other obligations of any of the Grantors become ABL Facility
Obligations or Term Loan Obligations, as the case may be, under this Agreement,
(ii) to give effect to any amendments contemplated by Sections 2.4(f)(i) or
3.4(f)(i) in connection with a Permitted Refinancing of Term Loan Obligations or
ABL Facility Obligations, as applicable or (iii) to effectuate the subordination
of Liens granted pursuant to Sections 6.02(o), (t), (u) or (cc) of the ABL
Facility Credit Agreement or Sections 6.02(o)(ii), (t), (u) or (dd) of the Term
Loan Credit Agreement (or, in each case, any equivalent or similar baskets or
exceptions under the documentation governing or evidencing any Permitted
Refinancing thereof) to (x) the Liens on the Term Loan First Lien Collateral
securing the ABL Facility Obligations and the Term Loan Obligations and (y) the
Liens on the ABL Facility First Lien Collateral securing ABL Facility
Obligations and the Term Loan Obligations (the indebtedness or other obligations
described in clauses (i) and (iii), “Additional Debt”), which supplemental
agreement shall, except in the case of preceding clauses (ii) and (iii), specify
whether such Additional Debt constitutes ABL Facility Obligations or Term Loan
Obligations; provided that such Additional Debt is permitted to be incurred
under the ABL Facility Credit Agreement and the Term Loan Credit Agreement then
extant in accordance with the terms thereof, and each of the ABL Facility
Security Agent and the Term Loan Security Agent shall execute and deliver such
supplemental agreement at the other’s request (or upon the request of the
Borrower Agent) and such supplemental agreement may contain additional
intercreditor terms (to the extent consistent with the foregoing and each of the
ABL Facility Credit Agreement and Term Loan Credit Agreement then extant)
applicable solely to the holders of such Additional Debt vis-à-vis the holders
of the relevant obligations hereunder.

6.4. Information Concerning Financial Condition of Borrowers and their
Subsidiaries. The Term Loan Security Agent and the Term Loan Secured Parties, on
the one hand, and the ABL Facility Security Agent and the ABL Facility Secured
Parties, on the other hand, shall each be responsible for keeping themselves
informed of (a) the financial condition of each Borrower and its Subsidiaries
and all endorsers and/or guarantors of the Term Loan Obligations or the ABL
Facility Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the ABL Facility Obligations or the Term Loan Obligations. The
Term Loan Security Agent and Term Loan Secured Parties shall have no duty to
advise the ABL Facility Security Agent or any ABL Facility Secured Party of
information known to it or them regarding such condition or any such
circumstances or otherwise. The ABL Facility Security Agent and ABL Facility
Secured Parties shall have no duty to advise the Term Loan Security Agent or any
Term Loan Secured Party of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that either the
Term Loan Security Agent or any of the Term Loan Secured Parties, on the one
hand or the ABL Facility Security Agent or any of the ABL Facility Secured
Parties, on the other hand, in its or their sole discretion, undertakes at any
time or from time to time to provide any such information to any other party
hereto, it or they shall be under no obligation (w) to make, and such informing
party shall not make, any express or implied representation or warranty,

 

Page 61



--------------------------------------------------------------------------------

including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (x) to provide any additional information
or to provide any such information on any subsequent occasion, (y) to undertake
any investigation or (z) to disclose any information which, pursuant to accepted
or reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

6.5. Submission to Jurisdiction; Waivers. (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY PARTY HERETO, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR
OTHERWISE, ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 6.6; AND (d) AGREES THAT SERVICE AS PROVIDED
IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 6.5(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

6.6. Notices. All notices to the ABL Facility Secured Parties and the Term Loan
Secured Parties permitted or required under this Agreement shall also be sent to
the ABL Facility Security Agent and the Term Loan Security Agent, respectively.
Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile, e-mail
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed. Notices sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as

 

Page 62



--------------------------------------------------------------------------------

available, return e-mail or other written acknowledgement); provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient. For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

6.7. Further Assurances. The Term Loan Security Agent, on behalf of itself and
the Term Loan Secured Parties, and the ABL Facility Security Agent, on behalf of
itself and the ABL Facility Secured Parties, and each Grantor, agrees that each
of them shall take such further action and shall execute (without recourse or
warranty) and deliver such additional documents and instruments (in recordable
form, if requested) as the Term Loan Security Agent or the ABL Facility Security
Agent may reasonably request to effectuate the terms of and the lien priorities
contemplated by this Agreement. Each Term Loan Secured Party, by its acceptance
of the benefits of each Term Loan Document to which it is a party, agrees to be
bound by the agreements herein made by it and the Term Loan Security Agent
representing it, on its behalf. Each ABL Facility Secured Party, by its
acceptance of the benefits of each ABL Facility Document to which it is a party,
agrees to be bound by the agreements herein made by it and the ABL Facility
Security Agent representing it, on its behalf.

6.8. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.9. Binding on Successors and Assigns. This Agreement shall be binding upon the
parties hereto, the Term Loan Secured Parties, the ABL Facility Secured Parties
and their respective successors and assigns.

6.10. Specific Performance. Each of the Term Loan Security Agent and the ABL
Facility Security Agent may demand specific performance of this Agreement. The
Term Loan Security Agent, on behalf of itself and the Term Loan Secured Parties,
and the ABL Facility Security Agent, on behalf of itself and the ABL Facility
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense which might be asserted to bar the remedy
of specific performance in any action which may be brought by the Term Loan
Security Agent or the ABL Facility Security Agent, as the case may be.

6.11. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

6.12. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.

6.13. Authorization; No Conflict. Each of the parties hereto represents and
warrants to all other parties hereto that the execution, delivery and
performance by or on behalf of such party to this Agreement has been duly
authorized by all necessary action, corporate or otherwise, does not violate any
provision of law, governmental regulation, or any agreement or instrument by
which such party is bound, and requires no governmental or other consent that
has not been obtained and is not in full force and effect.

 

Page 63



--------------------------------------------------------------------------------

6.14. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of the Term Loan Secured Parties, the ABL
Facility Secured Parties and each of their respective successors and assigns. No
other Person shall have or be entitled to assert rights or benefits hereunder
other than the Grantors under Section 6.3 and under any provision hereof
purporting to preserve any right of, or directly affecting, any Grantor under
this Agreement or any Term Loan Document or ABL Facility Document).

6.15. Provisions Solely to Define Relative Rights. (a) The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights and remedies the Term Loan Secured Parties on the one hand and the ABL
Facility Secured Parties on the other hand. Except as expressly provided in
Section 6.14, none of the Borrowers, any other Grantor or any other creditor
thereof shall have any rights hereunder. Nothing in this Agreement is intended
to or shall impair the obligations of each Borrower or any other Grantor, which
are absolute and unconditional, to pay the Term Loan Obligations and the ABL
Facility Obligations as and when the same shall become due and payable in
accordance with their terms.

(b) Nothing in this Agreement shall relieve any Borrower or any other Grantor
from the performance of any term, covenant, condition or agreement on such
Borrower’s or such Grantor’s part to be performed or observed under or in
respect of any of the Collateral pledged by it or from any liability to any
Person under or in respect of any of such Collateral or impose any obligation on
any Security Agent to perform or observe any such term, covenant, condition or
agreement on such Borrower’s or such other Grantor’s part to be so performed or
observed or impose any liability on any Security Agent for any act or omission
on the part of such Borrower or such other Grantor relative thereto or for any
breach of any representation or warranty on the part of such Borrower or such
other Grantor contained in this Agreement or any ABL Facility Document or any
Term Loan Document, or in respect of the Collateral pledged by it. The
obligations of each Borrower and each other Grantor contained in this paragraph
shall survive the termination of this Agreement and the discharge of such
Borrower’s or such other Grantor’s other obligations hereunder.

(c) Each of the Security Agents acknowledges and agrees that neither has made
any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any other ABL
Facility Document or any Term Loan Document. Except as otherwise provided in
this Agreement, each of the Security Agents and the Administrative Agents will
be entitled to manage and supervise their respective extensions of credit to
each Borrower or any of its Subsidiaries in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

6.16. Additional Grantors. Each Borrower will cause each Person that becomes a
Grantor or is a Domestic Subsidiary (other than an Excluded Subsidiary) required
by any Term Loan Document or ABL Facility Document to become a party to this
Agreement to become a party to this Agreement, for all purposes of this
Agreement, by causing such Person to execute and deliver to the parties hereto
an Intercreditor Agreement Joinder, whereupon such Person will be bound by the
terms hereof to the same extent as if it had executed and delivered this
Agreement as of the date hereof. The Borrower Agent shall promptly provide each
Security Agent with a copy of each Intercreditor Agreement Joinder executed and
delivered pursuant to this Section 6.16.

6.17. Avoidance Issues. If any ABL Facility Secured Party or Term Loan Secured
Party is required in any Insolvency or Liquidation Proceeding or otherwise to
turn over or otherwise pay to the estate of any Borrower or any other Grantor
any amount (a “Recovery”), then such ABL Facility

 

Page 64



--------------------------------------------------------------------------------

Secured Party or Term Loan Secured Party, as applicable, shall be entitled to a
reinstatement of ABL Facility Obligations or Term Loan Obligations, as
applicable, with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.

6.18. Subrogation. (a) Subject to the Discharge of Term Loan Obligations, with
respect to the value of any payments or distributions in cash, property or other
assets that the ABL Facility Secured Parties or ABL Facility Security Agent pay
over to the Term Loan Security Agent or any of the other Term Loan Secured
Parties under the terms of this Agreement with respect to any Term Loan First
Lien Collateral, the ABL Facility Secured Parties and the ABL Facility Security
Agent shall be subrogated to the rights of the Term Loan Security Agent and such
other Term Loan Secured Parties; provided that, the ABL Facility Security Agent,
on behalf of itself and the ABL Facility Secured Parties, hereby agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Term Loan Obligations has occurred.
Each Borrower and each other Grantor acknowledges and agrees that, the value of
any payments or distributions in cash, property or other assets received by the
ABL Facility Security Agent or the other ABL Facility Secured Parties and paid
over to the Term Loan Security Agent or the other Term Loan Secured Parties
pursuant to, and applied in accordance with, this Agreement, shall not relieve
or reduce any of the ABL Facility Obligations owed by each Borrower or any other
Grantor under the ABL Facility Documents.

(b) Subject to the Discharge of ABL Facility Obligations, with respect to the
value of any payments or distributions in cash, property or other assets that
the Term Loan Secured Parties or Term Loan Security Agent pay over to the ABL
Facility Security Agent or any of the other ABL Facility Secured Parties under
the terms of this Agreement with respect to the ABL Facility First Lien
Collateral, the Term Loan Secured Parties and the Term Loan Security Agent shall
be subrogated to the rights of the ABL Facility Security Agent and the other ABL
Facility Secured Parties; provided that, the Term Loan Security Agent, on behalf
of itself and the Term Loan Secured Parties, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of ABL Facility Obligations has occurred. Each
Borrower and each other Grantor acknowledges and agrees that, the value of any
payments or distributions in cash, property or other assets received by the Term
Loan Security Agent or the other Term Loan Secured Parties and paid over to the
ABL Facility Security Agent or the other ABL Facility Secured Parties pursuant
to, and applied in accordance with, this Agreement, shall not relieve or reduce
any of the Term Loan Obligations owed by each Borrower or any other Grantor
under the Term Loan Documents.

*  *  *

 

Page 65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be executed by their respective officers or representatives as of the day and
year first above written.

 

PC INTERMEDIATE HOLDINGS, INC. By:  

/s/ Michael A. Correale

Name:   Michael A. Correale Title:   Chief Financial Officer, Assistant
Secretary PARTY CITY HOLDINGS INC. PARTY CITY CORPORATION ANAGRAM EDEN PRAIRIE
PROPERTY HOLDINGS LLC ANAGRAM INTERNATIONAL, INC. ANAGRAM INTERNATIONAL
HOLDINGS, INC. AM-SOURCE, LLC AMSCAN INC. AMSCAN NM LAND, LLC AMSCAN PURPLE SAGE
LLC By:  

/s/ Michael A. Correale

Name:   Michael A. Correale Title:   Vice President TRISAR, INC. By:  

/s/ Michael A. Correale

Name:   Michael A. Correale Title:   Vice President & Assistant Treasurer US
BALLOON MANUFACTURING CO., INC. By:  

/s/ Michael A. Correale

Name:   Michael A. Correale Title:   Vice President, Treasurer

 

Page 66



--------------------------------------------------------------------------------

Address:

 

277 Park Avenue

New York, NY 10172

   

JPMORGAN CHASE BANK, N.A.,

as ABL Facility Security Agent

 

    By:  

/s/ Salvatore P. Demma

     

Name: Salvatore P. Demma

Title: Authorized Officer

Address:

 

60 Wall Street

New York, NY 10005

Attention: Dusan Lazarov

Telecopier: (212) 797-5690

   

DEUTSCHE BANK AG NEW YORK BRANCH, as Term Loan Security Agent

 

    By:  

/s/ Dusan Lazarov

     

Name: Dusan Lazarov

Title: Director

   

 

By:

 

 

/s/ Anca Trifan

     

Name: Anca Trifan

Title: Managing Director

 

Page 67



--------------------------------------------------------------------------------

EXHIBIT A

to Intercreditor Agreement

FORM OF

INTERCREDITOR AGREEMENT JOINDER

The undersigned,                                         , a
                                        , hereby agrees to become party as [a
Grantor] [an ABL Facility Security Agent] [a Term Loan Security Agent] under the
Intercreditor Agreement dated as of August 19, 2015 (the “Intercreditor
Agreement”) among PC INTERMEDIATE HOLDINGS, INC. a Delaware corporation, PARTY
CITY HOLDINGS INC., a Delaware corporation, PARTY CITY CORPORATION, a Delaware
corporation, the other GRANTORS from time to time party thereto, JPMorgan Chase
Bank, N.A. (“JPM”), as ABL Facility Security Agent, and Deutsche Bank AG New
York Branch (“DBNY”), as Term Loan Security Agent, as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time, for
all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Intercreditor Agreement as fully as if the undersigned had executed
and delivered the Intercreditor Agreement as of the date thereof.

The provisions of Section 6 of the Intercreditor Agreement will apply with like
effect to this Intercreditor Agreement Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
Joinder to be executed by their respective officers or representatives as of
                    , 20    .

 

[                                         ]

By:  

 

  Name:   Title: